


Exhibit 10.36
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
ASSET PURCHASE AGREEMENT
by and between
GALENA BIOPHARMA, INC.
and
MIDATECH PHARMA PLC
DECEMBER 17, 2015


TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS1
Section 1.01Definitions.    1
Section 1.02Interpretation    8
ARTICLE II PURCHASE AND SALE OF ACQUIRED ASSETS9
Section 2.01Purchase and Sale.    9
Section 2.02Assumed Liabilities    10
Section 2.03Excluded Liabilities    11
Section 2.04No Offset    12
ARTICLE III CLOSING12
Section 3.01Closing.    12
Section 3.02Purchase Price    13
Section 3.03Net Sales Milestone Payments    14
Section 3.04Section 3.03. Inventory Adjustment.    15
ARTICLE IV CONDITIONS TO CLOSING16
Section 4.01Conditions to Obligations of Purchaser    16
Section 4.02Conditions to Obligation of Seller    17
Section 4.03Frustration of Closing Conditions    18
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER18
Section 5.01Organization; Authority    18
Section 5.02No Conflicts; Consents.    18
Section 5.03Acquired Assets.    19
Section 5.04Intellectual Property.    19
Section 5.05Transferred Contracts    20
Section 5.06Litigation    20
Section 5.07Brokers or Finders    21
Section 5.08Tax Matters.    21
Section 5.09Product Liability    21
Section 5.10Inventory    22
Section 5.11Compliance with Law    22
Section 5.12Permits    22
Section 5.13Regulatory Matters.    22
Section 5.14Solvency    24
Section 5.15Financial Statements    24
Section 5.16Material Information    24
ARTICLE VI COVENANTS OF SELLER24
Section 6.01Access    24
Section 6.02Other Covenants    24
Section 6.03Payment of Indebtedness    25
Section 6.04Exclusivity    25
Section 6.05Inventory    25
Section 6.06SEC Reports    25
Section 6.07Competing Product    26
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER26
Section 7.01Authority    26
Section 7.02No Conflicts; Consents.    26
Section 7.03Litigation    27
Section 7.04Availability of Funds    27
Section 7.05Brokers or Finders    27
ARTICLE VIII COVENANTS OF PURCHASER28
Section 8.01Advise Seller    28
Section 8.02Records.    28
Section 8.03DISCLAIMER    28
ARTICLE IX MUTUAL COVENANTS29
Section 9.01Efforts.    29
Section 9.02Bulk Transfer Laws    29
Section 9.03Transfer Taxes    29
Section 9.04Purchase Price Allocation.    29
Section 9.05Recordation of Transferred Intellectual Property    30
Section 9.06Confidentiality and Confidential Information.    30
Section 9.07NDC, UPC, Excluded Trademarks and Seller Names.    32
Section 9.08Channel Liabilities    32
Section 9.09Adverse Experience Reports    34
Section 9.10Response to Medical Inquiries and Products Complaints    34
Section 9.11Recall    35
Section 9.12Post-Closing Orders and Payments.    35
Section 9.13Notification of Customers    35
Section 9.14Assistance with Purchaser Regulatory Filings; Transfer of
NDAs.    35
ARTICLE X INDEMNIFICATION36
Section 10.01Indemnification by Seller    36
Section 10.02Indemnification by Purchaser    37
Section 10.03Indemnification Procedure.    37
Section 10.04Procedures Related to Indemnification for Other Claims    38
Section 10.05Losses Net of Insurance, Tax Benefits    38
Section 10.06Limitation on Indemnification.    39
Section 10.07Termination of Indemnification.    39
Section 10.08Tax Treatment of Indemnification Payments    40
Section 10.09No Setoff    40
Section 10.10No Double Recovery    40
ARTICLE XI TERMINATION40
Section 11.01Termination    40
Section 11.02Purchaser Termination Fee    Error! Bookmark not defined.
Section 11.03Return of Confidential Information    41
Section 11.04Effect of Termination    41
ARTICLE XII MISCELLANEOUS42
Section 12.01Assignment    42
Section 12.02Non-Waiver    42
Section 12.03No Third-Party Beneficiaries    42
Section 12.04Severability    42
Section 12.05Entire Agreement; Amendments    43
Section 12.06Notices    43
Section 12.07Public Announcements    44
Section 12.08Governing Law; Forum    45
Section 12.09WAIVER OF JURY TRIAL    45
Section 12.10Expenses    45
Section 12.11Relationship of the Parties    45
Section 12.12Counterparts    46




Exhibits
Exhibit 2.01(a)(i)    -    Transferred Intellectual Property
Exhibit 2.01(a)(ii)    -    Transferred FDA Permits
Exhibit 2.01(a)(iv)    -    Transferred Contracts
Exhibit 2.01(a)(v)    -    Inventory
Exhibit 3.01(b)(i)(ii)    -    Form of Bill of Sale
Exhibit 3.01(b)(ii)    -    Form of Assignment and Assumption Agreement
Schedules
Schedule 4.01(f)    -    MonoSol License Agreement Amendment
Schedule 4.01(h)    -    Closing Consents
Schedule 5.02(a)    -    Third Party Consents
Schedule 5.02(a)    -    Governmental or Regulatory Approvals
Schedule 5.03         -    Retained Assets
Schedule 5.05         -    Transferred Contracts
Schedule 5.12        -    Permits






ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December 17, 2015,
is made by and between GALENA BIOPHARMA, INC., a Delaware corporation
(“Seller”), and MIDATECH PHARMA PLC, a public limited company organized under
the laws of England and Wales with registered number 09216368 (“Purchaser”).
Seller and Purchaser are sometimes individually referred to herein as a “Party”
and are sometimes collectively referred to herein as the “Parties”. Capitalized
terms not otherwise defined in the text of this Agreement shall have the
meanings set forth in Article I of this Agreement.
WITNESSETH:
WHEREAS, Seller is the licensee of certain patents and know-how relating to the
proprietary product for anti-emetic treatment marketed as Zuplenz® in the United
States that contains ondansetron as its sole active ingredient and is approved
under its product NDA (“Zuplenz” and also referred to herein as the “Product”);
WHEREAS, Seller desires to sell, and Purchaser desires to purchase from Seller,
certain assets of Seller related exclusively to Zuplenz in the Territory, upon
the terms and subject to the conditions set forth in this Agreement; and
WHEREAS, Seller desires to assign, and Purchaser desires to assume from Seller,
certain contracts of Seller relating exclusively to Zuplenz in the Territory,
upon the terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein set forth, and
intending to be legally bound hereby, the Parties hereby agree as follows:
Article I

DEFINITIONS
Section 1.01    Definitions.
(a)    For purposes of this Agreement, the following terms shall have the
corresponding meanings set forth below:
“Acquisition” means the consummation of the transactions contemplated by this
Agreement and the Other Acquisition Documents.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person; and for the purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
“Business Day” means a day other than Saturday or Sunday or a day on which banks
in London, England or the State of Delaware are required to be closed.
“Closing Consideration” means $3,750,000.
“Closing Date Inventory” means the quantities of Inventory as of the Closing
Date.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Competing Product” means any oral soluble film product indicated for
chemotherapy induced nausea and vomiting, radiotherapy induced nausea and/or
vomiting or post-operative nausea and vomiting.
“Confidential Information” shall have the meaning set forth in the
Confidentiality Agreement.
“Confidentiality Agreement” means that certain Mutual Confidential Disclosure
Agreement between the Parties dated October 8, 2015.
“Contracts” means all leases (whether for real or personal property), subleases,
indentures, licenses, agreements, contracts, subcontracts, purchase orders,
instruments, notes, options, warranties, commitments and all other legally
binding arrangements, whether written or oral.
“Dollars” and “$” mean lawful currency of the United States of America.
“Excluded Trademarks” shall mean, whether registered or unregistered, all
trademarks, trade dress, service marks, service names, brand marks, trade names,
brand names, logos, business symbols, slogans or other designations of origin
and all registrations, registration applications and rights relating thereto,
other than the trademarks included in the Transferred Intellectual Property.
“FDA” means the United States Food and Drug Administration.
“FDA Act” means the United States Federal Food, Drug and Cosmetic Act of 1938,
as amended.
“Final Closing Date Inventory” means Closing Date Inventory (i) as shown in
Purchaser’s calculation delivered pursuant to Section 3.04(a) if no notice of
disagreement with respect thereto is duly delivered pursuant to Section 3.04(b);
or (ii) if such a notice of disagreement is delivered, (A) as agreed by
Purchaser and Seller pursuant to Section 3.04(c) or (B) in the absence of such
agreement, as shown in the Independent Auditor’s calculation delivered pursuant
to Section 3.04(c)
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time and consistently applied.
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
agency, commission, official or other instrumentality of any country, federal,
state, county, city or other political subdivision, foreign or domestic,
including without limitation the FDA, the SEC, the United Kingdom Financial
Conduct Authority, the London Stock Exchange plc, the AIM Market of the London
Stock Exchange plc, the NASDAQ Stock Market LLC and any other governmental or
regulatory instrumentality with responsibility for granting any licenses,
registrations or regulatory approvals.
“Health Law” means any Law the purpose of which is to ensure the safety,
efficacy and quality of medicines by regulating the research, development,
manufacturing, commercialization and distribution of these products, including
Laws relating to good laboratory practices, good clinical practices,
investigational use, product marketing authorization, manufacturing compliance
and approval, good manufacturing practices, labeling, advertising, privacy,
promotional practices, pricing, safety surveillance, record keeping and filing
of required reports, including the FDA Act, the Comprehensive Drug Abuse
Prevention and Control Act of 1970, the Controlled Substances Act, the Patient
Protection and Affordable Care Act, the Health Insurance Portability and
Accountability Act of 1996, the Public Health Service Act, as amended, and
applicable regulations issued by a Governmental or Regulatory Authority.
“Income Tax” means any federal, state, local, or non-U.S. income tax, including
any interest, penalty, or addition thereto, whether disputed or not.
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
“Insolvent” means that the fair value of the assets of the relevant Person, at a
fair valuation, exceeds the sum of the debts and other Liabilities of such
Person.
“Intended Use” means the distribution, marketing, sale, and manufacture of
Zuplenz in the Territory.
“Inventory” means the inventory of Zuplenz owned by Seller or its Subsidiaries,
including, but not limited to, the existing finished quantities, work in
process, raw materials, constituent substances, materials (including but not
limited to, packaging materials and other collateral), stores and supplies, as
well as any trade, sample or prototype inventories owned by Seller and its
Subsidiaries of the Product in the Territory, as set forth on Exhibit
2.01(a)(v). For purposes of “Purchaser Closing Date Inventory Adjustment
Amount,” “Inventory” means all items of inventory with an expiration date of no
less than 24 months following the Closing Date and in quantities no less than
the quantities set forth on Exhibit 2.01(a)(v).
“Law” means, individually and collectively, all laws, statutes, rules,
regulations, ordinances, directives and other pronouncements or orders of any
kind whatsoever of any Governmental or Regulatory Authority within the
applicable jurisdiction.
“Legal Proceeding” means any claim, action, suit, case, litigation, proceeding,
charge, criminal prosecution, judicial, governmental or regulatory
investigation, arbitration, mediation or alternative dispute resolution
proceeding.
“Liabilities” means, without limitation, any direct or indirect liability,
indebtedness, claim, assessment, loss, damages (compensatory, punitive or
other), obligation, deficiency, guaranty, endorsement, commitment,
reimbursement, cost and expenses of any kind or nature, whether accrued,
absolute, asserted, unasserted, choate, inchoate, actual, contingent, matured,
unmatured, liquidated, unliquidated, secured, unsecured, present or future,
known or unknown.
“Licensed Intellectual Property” means all intellectual property rights in the
Territory licensed to Seller or any Seller Affiliate pursuant to the MonoSol
License Agreement, including, but not limited to each of (i) United States
Patent Number 8,580,830 and (ii) United States Patent Number 9,095,577,
including any divisions, continuations, reissues and reexaminations based upon
any patent application with common priority thereto.
“Liens” means any and all liens, pledges, hypothecations, claims, encumbrances,
security interests, mortgages, restrictions, options or charges of any nature.
“Marketing and Reference Materials” means (i) written records of marketing
research materials owned or controlled by Seller which relate exclusively to the
Product in the Territory, and (ii) written manuals and reference guides owned or
controlled by Seller relating to the handling of reports of adverse events
related to the Product in the Territory.
“Material Adverse Effect” means any event, condition, change, circumstance,
development or state of facts, individually or in the aggregate, that has, or
could reasonably be expected to have a material, adverse effect on the Acquired
Assets, but excluding the events or effects of: (i) changes to the
pharmaceutical industry and markets in which Purchaser or Seller operate, to the
extent such changes do not have a disproportionately adverse effect on the
Acquired Assets; (ii) changes in the United States, United Kingdom or world
financial markets in general; (iii) changes arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing or underway as of the date
hereof; (iv) any action taken by Purchaser or its Affiliates with respect to the
transactions contemplated hereby or with respect to an Acquired Asset; or (v)
any effect resulting from the public announcement of this Agreement, compliance
with terms of this Agreement or the consummation of the transactions
contemplated by this Agreement.
“Medicaid Rebates” means all state and federal Medicaid rebates and
reimbursements related to the Products.
“MonoSol License Agreement” means that certain License Agreement by and between
Seller and MonoSol Rx LLC dated July 17, 2014, assigned to Purchaser as one of
the Transferred Contracts hereunder, as the same shall be amended in accordance
with Schedule 4.01(f).
“NDA” means a New Drug Application or supplemental New Drug Application, as
defined in the United States Federal Food, Drug and Cosmetic Act.
“NDC Number” shall mean the national drug code number associated with the
Product.
“Net Sales” means, for any period, the aggregate of the gross amounts invoiced
or otherwise billed, charged or received by a Selling Person for the arms’
length sale or other commercial disposition to non-Affiliates of such Selling
Person of a Product (whether such Selling Person has the right to sell Zuplenz),
less the following deductions to the extent specifically related to a Product
and actually allowed, incurred or paid during such period: (i) reasonable cash
discounts, returns, allowances, rebates, or chargebacks; (ii) sales,
value-added, excise taxes, tariffs and duties, and other taxes directly related
to the sale (but excluding income or net profit taxes or franchise taxes of any
kind); (iii) Medicaid and other reimbursement related rebates, co-pay
reimbursements, product cost per unit paid to the manufacturer on a delivered
basis, including freight and duty costs, distribution and wholesaler fee for
service; and (iv) amounts allowed or credited on returns, provided that all of
the foregoing deductions are incurred in the ordinary course and calculated in
accordance with GAAP during the applicable calculation period throughout the
Selling Person’s organization. All such discounts, allowances, credits, rebates
and other deductions shall be fairly and equitably allocated to a Product and
other products or services of a Selling Person, such that a Product does not
bear a disproportionate portion of such deductions. Any disposal of a Product at
no charge for, or use without charge in, clinical or preclinical trials (but
excluding post-approval clinical trials for which compensation is received by
the Selling Person), given as free samples, or distributed at no charge to
patients unable to purchase the same shall not be included in Net Sales, in each
case, except to the extent that a Selling Person has received any consideration
for such Product.
For sake of clarity and avoidance of doubt, the transfer of a Product by a
Selling Person or one of its Affiliates to another Affiliate of such Selling
Person or to a sub-licensee of such Selling Person for resale shall not be
considered a sale; in such cases, Net Sales shall be determined based on the
amount invoiced or otherwise billed by such Affiliate or sub-licensee to an
independent Third Party, less the Net Sales deductions allowed under this
definition.
In the case of any sale of a Product for value other than in an arm’s length
transaction exclusively for cash, such as barter or counter-trade, Net Sales
shall be calculated based on the fair market value of the non-cash consideration
received in connection with such sale and based on the full list price for
non-arm’s length transactions. If a Product is sold together with another
product and not separately invoiced or billed, the Parties shall agree upon the
appropriate allocation of the amount received in consideration for the
applicable Product, which allocation shall reflect the fair market value of the
applicable Product and the other product.
“Other Acquisition Documents” means (i) the Bill of Sale, and (ii) the
Assignment and Assumption Agreement.
“Payment Claims” means any and all payments, rebates, administrative fees or
chargebacks due under any state or federal program or due to customers under any
private party managed care contracts or under any other contract or program of
any nature whatsoever with private parties, except for Medicaid Rebates.
“Permitted Liens” shall mean (i) Liens for Taxes not yet due, payable,
delinquent or subject to penalties for non-payment, or which are being contested
in good faith in the ordinary course of business by appropriate proceedings and
(ii) mechanics’, materialmen’s, carriers’, workmen’s, warehousemen’s,
repairmen’s, landlords’ or other like Liens that are incurred in the ordinary
course of business and are not delinquent and which are not, individually or in
the aggregate, material to the Acquired Assets.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, Governmental
or Regulatory Authority, or any other form of legal entity not specifically
listed herein.
“Product Registration” means a list of all governmental authorizations granted
to Seller by, or applications therefor pending with, any Governmental or
Regulatory Authority in the Territory to manufacture, market, import, distribute
and/or sell any of the Products in the Territory, except for those Governmental
or Regulatory Authority authorizations that the failure to possess would not be
material to the operation of the business related to the Products taken as a
whole.
“Purchaser Closing Date Inventory Adjustment Amount” means, with respect to each
item of Inventory, the product of (i) Seller’s actual cost of such item of
Inventory as of the Closing Date and (ii) the difference between the quantities
of such item of Inventory listed on Exhibit 2.01(a)(v) and the quantities
included in the Final Closing Date Inventory.
“Purchaser Liability Cap” means an amount equal to […***…].
“Seller Closing Date Inventory Adjustment Amount” means, with respect to the
Inventory, the product of (i) Seller’s actual cost of such Inventory and (ii)
the difference between the quantities of such Inventory listed on Exhibit
2.01(a)(v) and the quantities included in the Final Closing Date Inventory.
“Seller Liability Cap” means an amount equal to […***…].
“Seller Names” shall mean the names and logos of Seller and any of its
Affiliates.
“Seller’s Knowledge” means the actual knowledge of the following individuals,
after such individuals have made reasonable due inquiry: Mark Schwartz, Joseph
Lasaga, Christopher Lento, Ryan Dunlap, Nate Ide, James Datz and Pat Murphy.
“Selling Person” means the Purchaser, each of its Affiliates and each (A)
licensee, sub-licensee, assignee or other grantee of rights from Purchaser or
any of its Affiliates or another Selling Person to market or sell Zuplenz, (B)
buyer, transferee or assignee of any Transferred Intellectual Property or
Licensed Intellectual Property from Purchaser or its Affiliates or another
Selling Person, or (C) any Affiliate of the foregoing.
“Tax” or “Taxes” means all federal, state, local and foreign income, payroll,
withholding, excise, value added, sales (including bulk sales), use, personal
property, use and occupancy, business and occupation, mercantile, real estate,
gross receipts, license, employment, severance, stamp, premium, windfall
profits, social security (or unemployment), disability, transfer, registration,
alternative or add-on minimum, estimated or capital stock and franchise and
other taxes and assessments of any kind whatsoever, (ii)  all interest or
penalties, addition to tax or additional amount imposed, assessed or collected
by any Taxing Authority, in each case, regardless of whether disputed, and
(iii) any liability for the payment of any amounts of the type described in
clause (i) or (ii) of this definition as a result of being a member of an
affiliated, consolidated, combined or unitary group, as a result of any tax
sharing or tax allocation agreement, arrangement or understanding, or as a
result of being liable for another Person’s taxes as a transferee or successor,
by contract or otherwise.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Taxing Authority” means any Governmental or Regulatory Authority exercising any
authority to impose, regulate or administer the imposition of Taxes.
“Territory” means the United States of America including its territories and
possessions.
“Third Party” means any Person other than: (1) Purchaser or Seller, and (2) any
Affiliates of Purchaser or Seller.
(b)    The following terms have the meanings given to such terms in the Sections
set forth below:
Term
Section
Acquired Assets
2.01(a)
Additional Assumption Documents
3.01(b)(vi)
Additional Transfer Documents
3.01(c)(v)
Agreement
Recitals
Allocation
9.04(a)
Annual Net Sales Milestones
3.03(a)
Assignment and Assumption Agreement
3.01(b)(iii)
Assumed Liabilities
2.02
Bill of Sale
3.01(b)(ii)
Business Employee
8.03
Chargeback Claims
9.07(e)(i)
Claim Dispute Notice
10.04
Closing
3.01(a)
Closing Date
3.01(a)
Closing Date Inventory Statement
3.04(a)
Commercial Rebates
9.07(d)(i)(a)
Commercial Rebate Tail Period
9.07(d)(i)
Confidentiality Period
9.06(e)
Direct Claim Notice
10.04
Excluded Assets
2.01(b)
FDCA
5.13(a)
Food and Drugs Act
5.13
Government Rebate Tail Period
9.07(c)(i)(A)
Government Rebates
9.07(c)(i)
Indemnitee
10.03(a)
Indemnitor
10.03(a)(i)
Independent Auditor
8.02
Inventory
2.01(a)(iv)
Losses
10.01
NDCs
9.07
Net Sales Milestones
3.03
Non-Responsible Party
9.07(c)(ii)
Party or Parties
Recitals
Plan
5.14(a)
Product or Products
Recitals
Product Inventory List
5.11
Purchase Price
3.02
Purchaser
Recitals
Purchaser Indemnitees
10.01
Purchaser Inventory Payment
3.04(e)
Purchaser Proprietary Information
9.06(b)
Quarterly Net Sales Milestones
3.03
Regulatory Agency
5.13
Responsible Party
9.07(c)(ii)
Seller
Recitals
Seller Indemnitees
10.02
Seller Inventory Payment
3.04(e)
Seller Proprietary Information
9.06(c)
Termination Date
11.01(b)
Third Party Claim
10.03(a)
Transfer Taxes
9.03
Transferred Contracts
2.01(a)(iii)
Transferred Employees
2.02(iv)
Transferred FDA Permits
2.01(a)(ii)
Transferred Intellectual Property
2.01(a)(i)
UPCs
6.06(a)
Zuplenz
Recitals

Section 1.02    Interpretation
Article II    

PURCHASE AND SALE OF ACQUIRED ASSETS
Section 2.01    Purchase and Sale.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, Seller shall sell, assign, transfer, convey and deliver, or
cause to be sold, assigned, transferred, conveyed and delivered, to Purchaser,
and Purchaser shall purchase and acquire from Seller, free and clear of all
Liens, all of the rights, title and interest of Seller and its Subsidiaries in,
to and under the assets set forth below, whether accrued, contingent or
otherwise, wherever located (collectively, the “Acquired Assets”):
(i)    the domain name and copyrights of Seller and its Subsidiaries which are
related exclusively to the Product and are set forth on Exhibit 2.01(a)(i) (the
“Transferred Intellectual Property”);
(ii)    all governmental, regulatory filings, correspondence, submissions,
marketing authorizations, permits, licenses, registrations (including Product
Registration data), regulatory clearances, certificates, approvals, variances,
consents and similar items of Seller and its Subsidiaries with the FDA
exclusively related to the Intended Use of Zuplenz in the Territory as set forth
on Exhibit 2.01(a)(ii) (the “Transferred FDA Permits”);
(iii)    to the extent transferrable, all state governmental and federal
governmental (other than the Transferred FDA Permits), regulatory filings,
correspondence, submissions, marketing authorizations, permits, licenses,
registrations (including product registration data), regulatory clearances,
certificates, approvals, variances, consents and similar items of Seller and its
Subsidiaries exclusively related to the Intended Use of the Product in the
Territory (“State Permits”), including those related to marketing, pricing or
reimbursement approval (such listed State Permits, the “Transferred State
Permits” and, together with the Transferred FDA Permits, the “Permits”);
(iv)    the Contracts set forth on Exhibit 2.01(a)(iv), including without
limitation the MonoSol License Agreement (the “Transferred Contracts”), and all
rights and claims of Seller arising under or with respect to the Transferred
Contracts, including all rights under any warranties, indemnities and similar
rights against third parties to the extent related to any Acquired Assets;
(v)    the Inventory;
(vi)    copies of (A) all current marketing and sales assets that relate
exclusively to Zuplenz and (B) all books, ledgers, files, reports, data, plans,
records and training materials that relate exclusively to Zuplenz;
(vii)    all claims, causes of action or other rights of the Seller, if any,
arising out of any of the Acquired Assets arising before, on or after the
Closing Date;
(viii)    all prepaid expenses, credits, advance payments, claims, security,
rebates, refunds, rights of recovery, rights of set-off, rights of recoupment,
deposits, charges, sums and fees (including any such item relating to the
payment of Taxes) related to the Acquired Assets; and
(ix)    any goodwill associated with the Acquiring Assets.
(b)    Purchaser is not purchasing or acquiring, and Seller is not selling or
assigning, any assets or properties of Seller or any of its Affiliates that are
not specifically listed above, and all such other assets and properties shall be
excluded from the Acquired Assets (the “Excluded Assets”).
Section 2.02    Assumed Liabilities. Upon the terms and subject to the
conditions set forth herein, as partial consideration for the Acquired Assets,
Purchaser agrees, effective at the Closing, to assume and to satisfy and
discharge when due the following, but only the following, in accordance with the
Assignment and Assumption Agreement, Liabilities of Seller, in each case,
excluding the Excluded Liabilities (collectively, the “Assumed Liabilities”):
(a)    all Liabilities arising under or relating to the Transferred Contracts
arising on or after the Closing;
(b)    all Liabilities arising under or relating to the Permits arising on or
after the Closing;
(c)    all Liabilities arising out of Purchaser’s use of the Seller Names,
Excluded Trademarks, UPC, NDC and the activities contemplated by Section 9.07
hereof arising on or after the Closing;
(d)    those Liabilities which are allocated to Purchaser with respect to the
Channel Liabilities, as set forth in Section 9.08 hereof arising on or after the
Closing; and
(e)    any Liabilities arising from or relating to the development, testing,
manufacture, distribution, marketing, promotion or sale of Zuplenz in the
Territory arising on or after the Closing (other than any Liability arising out
of or relating to a breach of any representation or warranty made by Seller in
Article V hereof occurring prior to the Closing).
Section 2.03    Excluded Liabilities. Notwithstanding anything to the contrary
contained in this Agreement or any of the Other Acquisition Documents, Seller
acknowledges that Seller shall retain and satisfy, and Purchaser shall not
assume or otherwise be responsible or liable for, any Liabilities or obligations
of Seller other than the Assumed Liabilities, whether or not relating to the
Acquired Assets (collectively, the “Excluded Liabilities”). For the avoidance of
doubt, Excluded Liabilities shall include the following:
(a)    those Liabilities which are allocated to Seller with respect to the
Channel Liabilities, as defined and set forth in Section 9.08 hereof;
(b)    any Liability arising under or relating to the Transferred Contracts
arising prior to the Closing Date, including any obligation for monies due but
not yet payable (including, but not limited to, royalties or milestones, as
applicable) as of the Closing Date under any Transferred Contract;
(c)    any Liabilities resulting from (1) any breach or violation of any
Transferred Contract by Seller occurring prior to the Closing or (2) any act or
omission of Seller prior to the Closing that would have constituted a breach or
violation upon notice or passage of time under any Transferred Contract;
(d)    any product Liability or similar claim for injury to a Person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guaranty made by Seller, or by reason of the improper
performance or malfunctioning of an Acquired Asset, improper design or
manufacture, failure to adequately package, label or warn of hazards or other
related product defects of any Product manufactured or sold prior to the Closing
Date, or any service performed by Seller prior to the Closing Date;
(e)    any recall, design defect or similar claims of any Product sold or any
service performed by Seller prior the Closing Date;
(f)    any Liability resulting from or arising out of the conduct of business by
Seller or any Affiliate of Seller or the ownership of the Excluded Assets,
whether before, on or after the Closing;
(g)    all Liabilities for rebates or chargebacks with respect to the Product
dispensed prior to the Closing Date;
(h)    any Liability of Seller for expenses or fees incident to or arising out
of the negotiation, preparation, approval or authorization of this Agreement,
the Other Acquisition Documents or the consummation (or preparation for the
consummation) of the transactions contemplated hereby and thereby (including all
attorneys’ and accountants’ fees and brokerage fees incurred by or imposed upon
Seller);
(i)    any Liability of Seller under this Agreement or the Other Acquisition
Documents;
(j)    any Taxes for which Seller is liable, including any Liability of Seller
for unpaid Taxes of any Person under Treasury Regulations §1.1502-6 (or any
similar provision of state, local or foreign Law), as transferee or successor by
contract or otherwise;
(k)    any Liability resulting from or arising out of any of the Excluded Assets
and not specifically assumed by Purchaser as an Assumed Liability;
(l)    any Liabilities in respect of any pending or threatened Legal Proceeding
arising out of, relating to or otherwise in respect of the operation of the
Acquired Assets to the extent such Legal Proceeding relates to such operation on
or prior to the Closing Date; and
(m)    any Liabilities arising out of, in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any Law.
Section 2.04    No Offset. Each of Purchaser’s and Seller’s obligations under
Article II will not be subject to offset or reduction by reason of any actual or
alleged breach of any representation, warranty, covenant or agreement contained
in this Agreement, any Other Acquisition Document or any right or alleged right
to indemnification hereunder.
Article III    

CLOSING
Section 3.01    Closing.
(f)    Subject to the terms and conditions of this Agreement, the closing of the
Acquisition (the “Closing”) shall be held remotely by exchange of electronic
copies of the agreements, documents, certificates and other instruments set
forth in Section 3.01(b) and Section 3.01(c) at 10:00 a.m. on the date which is
five Business Days after the conditions to the Closing set forth in Article IV
shall have been satisfied or waived (other than those conditions which by their
nature are to be fulfilled at the Closing, but subject to the fulfillment or
waiver of such conditions), or on any other date as mutually agreed by the
Parties. The date on which the Closing shall occur is hereinafter referred to as
the “Closing Date”. The Closing shall be deemed to be effective as of 12:00:01
a.m. Eastern Standard Time on the Closing Date.
(g)    At the Closing, Purchaser shall deliver or cause to be delivered to
Seller:
(i)    an amount equal to the Closing Consideration by wire transfer of
immediately available funds denominated in Dollars to a bank account designated
in writing by Seller at least two Business Days prior to the Closing Date;
(ii)    an executed counterpart of the Bill of Sale, in the form attached hereto
as Exhibit 3.01(b)(i) (the “Bill of Sale”);
(iii)    an executed counterpart of the assignment and assumption agreement, in
the form attached hereto as Exhibit 3.01(b)(ii) (the “Assignment and Assumption
Agreement”);
(iv)    such other executed instruments of transfer, conveyance, assignment, and
assumption as the Seller may reasonably request in order to effect the sale,
transfer, conveyance and assignment to the Purchaser of all obligations,
liabilities, right, title and interest in and to the Assumed Liabilities or to
give effect to the transactions set forth herein (the “Additional Assumption
Documents”);
(v)    a certificate, dated as of the Closing Date, executed by an authorized
officer of Purchaser, in his or her capacity as such, confirming the
satisfaction of the conditions specified in Sections 4.02(b) and Section
4.02(c).
(h)    At the Closing, Seller shall deliver or cause to be delivered to
Purchaser:  
(i)    an executed counterpart of the Bill of Sale;
(ii)    an executed counterpart of the Assignment and Assumption Agreement;
(iii)    such other executed instruments of transfer, conveyance and assignment
as the Purchaser may reasonably request in order to effect the sale, transfer,
conveyance and assignment to the Purchaser of all right, title and interest in
and to the Acquired Assets or to give effect to the transactions set forth
herein (the “Additional Transfer Documents”); and
(iv)    and a certificate, dated as of the Closing Date, executed by an
authorized officer of Seller, in his or her capacity as such, confirming the
satisfaction of the conditions specified in Section 4.01(b), Section 4.01(c) and
Section 4.01(e).
(i)    Following the Closing Date, Purchaser may submit to Seller, in writing, a
request for Seller to cause delivery to Purchaser of the tangible Acquired
Assets. Promptly following receipt of such request, Seller shall arrange for
delivery to Purchaser, at an address specified by Purchaser in writing, of such
tangible Acquired Assets. For the avoidance of doubt, documents and other
intangible Acquired Assets may be delivered electronically.
Section 3.02    Purchase Price. Upon the terms and subject to the conditions
contained in this Agreement, as consideration for the Acquired Assets to be
sold, transferred, conveyed, assigned and delivered to Purchaser pursuant to
Section 3.01, Purchaser shall (i) at Closing pay to the seller an aggregate
amount equal to the Closing Consideration; (ii) at the Closing, assume the
Assumed Liabilities; (iii) if and to the extent earned in accordance with
Section 3.03, pay the Seller the Net Sales Milestone Payment(s), and (iv) pay
the Purchaser Closing Date Inventory Adjustment Amount to Seller, or Seller
shall pay the Seller Closing Date Inventory Adjustment Amount to Purchaser, as
provided in Section 3.04 hereof (collectively, the “Purchase Price”). For the
avoidance of doubt, Purchaser shall assume Seller’s payment obligations under
the Transferred Contracts, including without limitation the payment obligations
under the MonoSol License Agreement (other than those payment obligations set
forth in Section 7.1.1. of the MonoSol License Agreement).
Section 3.03    Net Sales Milestone Payments.
(a)    In the event that: (i) there are Net Sales of […***…] or greater in any
[…***…] occurring in […***…] (the “Quarterly Net Sales Milestone”), and (ii) the
applicable “Annual Net Sales” dollar value set forth below is achieved during
the Milestone Period (based on the Net Sales of the Product in any full calendar
year) (each, an “Annual Net Sales Milestone” and, collectively, the “Annual Net
Sales Milestones”), Purchaser shall, in each case, pay to Seller each of the
one-time only, non-refundable, non-creditable net sales milestones (each, a “Net
Sales Milestone Payment” and, collectively, the “Net Sales Milestone Payments”)
in respect of the Acquired Assets as set forth below: Each Net Sales Milestone
Payment shall be paid by wire transfer in immediately available funds to an
account or accounts designated in writing by Seller; which payment shall be made
no later than 45 days following the achievement of the Quarterly Net Sales
Milestone or, for all other Net Sales Milestone Payments, following the end of
the applicable calendar year; provided that more than one Net Sales Milestone
Payment may become payable in the same calendar year as any other Net Sales
Milestone Payment. Seller acknowledges the right to receive Net Sales Milestone
Payments is not a security, shall not be represented by a certificate or other
instrument and shall not represent a security or ownership interest in
Purchaser, its Affiliates or any of their respective assets.
Net Sales Milestones:
Net Sales Milestone Payment:
Achievement of Quarterly Net Sales Milestone
[…***…]
Annual Net Sales
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
[…***…]
 
 

(b)    Commencing with the first calendar quarter following the Closing Date and
continuing until the earlier to occur of (i) the payment to Seller of the Net
Sales Milestone Payment with respect to the achievement of annual Net Sales of
[…***…] or (ii) December 31, 2022 (such period, the “Milestone Period”), within
45 days after the end of each calendar quarter, Purchaser shall deliver to
Seller a statement (each, a “Net Sales Statement”) setting forth (A) the amount
of Net Sales with respect to such calendar quarter and with respect to the
period from January 1 of the calendar year of which such calendar quarter is a
part through the end of such calendar quarter and (B) the “gross to net”
adjustments with respect to the calculation of Net Sales for such calendar
quarter and calendar year (which calculation shall be made in conformity with,
and show the individual components of, the definition of Net Sales). For the
avoidance of doubt, the Seller shall be entitled to receive a Net Sales
Statement within 45 days after the end of the […***…] calendar year.
(c)    Any dispute with respect to a Net Sales Statement shall be resolved in
accordance with Section 8.03(b).  If such resolution results in an adjustment to
the amount payable by Purchaser to Seller pursuant to Section 3.03(a), Purchaser
shall pay to Seller cash in the amount of such adjustment within five Business
Days after such dispute is finally resolved, which payment shall be by wire
transfer of immediately available funds to the account designated by Seller.
(d)    For the avoidance of doubt: (i) the total amount of Net Sales Milestone
Payments by the Purchaser shall not exceed $26,000,000 under this Agreement;
(ii) the Purchaser shall not be required to make more than […***…] for the
achievement of the Quarterly Net Sales Milestone; and (iii) the Purchaser shall
not be required to make more than one Net Sales Milestone Payment in respect of
the achievement of any single Annual Net Sales Milestone. For example, (x) with
respect to Quarterly Net Sales Milestone, if the Net Sales of the Product is
equal to at least […***…] during the […***…] in calendar year […***…], the total
Net Sales Milestone Payment owed would be […***…], and thereafter no further Net
Sales Milestone Payments would be payable to Seller in connection with any
Quarterly Net Sales Milestones achieved in any other period during calendar
years […***…]and (y) with respect to the Annual Net Sales Milestones, if the Net
Sales of the Product is equal to […***…] in the […***…] calendar year, the total
Net Sales Milestone Payment would be […***…], and thereafter no further Net
Sales Milestone Payments would be payable to Seller in connection with any
Annual Net Sales Milestones achieved in […***…] calendar year during the
Milestone Period.
Section 3.04    Closing Date Inventory Adjustment.
(a)    As promptly as practicable, but no later than sixty days after the
Closing Date, Purchaser shall cause to be prepared and delivered to Seller a
statement calculating the Closing Date Inventory (the “Closing Date Inventory
Statement”).
(b)    If Seller disagrees with Purchaser’s calculation of the Closing Date
Inventory set forth in the Closing Date Inventory Statement, Seller may, within
ten Business Days after delivery of the Closing Date Inventory Statement,
deliver a written notice to Purchaser disagreeing with such calculation and
setting forth Seller’s calculation of the Closing Date Inventory. Any such
notice of disagreement shall specify those items or amounts as to which Seller
disagrees. If Seller does not deliver to Purchaser a written notice of
disagreement within such ten Business Day period, then Sellers shall be deemed
to have agreed to such Closing Date Inventory Statement.
(c)    If a notice of disagreement shall be duly delivered pursuant to Section
3.04(b), Purchaser and Seller shall, during the ten Business Days following such
delivery, use their good faith and commercially reasonably efforts to reach
agreement on the disputed items or amounts in order to determine, as may be
required, the Closing Date Inventory. If during such period, Purchaser and
Seller are unable to each such agreement, the disputed items be submitted to and
determined by an independent accounting firm selected by Purchaser and Seller
(the “Independent Auditor); provided, however, the Parties may mutually agree on
an extended period to resolve any such dispute before submitting it to the
Independent Auditor. In making such calculation, the Independent Auditor shall
only consider those items or amounts in the Closing Date Inventory Statement and
Seller’s calculation of Closing Date Inventory as to which Seller has disagreed.
The Independent Auditor shall deliver to Purchaser and Seller, as promptly as
practicable (but in any case no later than twenty Business Days from the date of
the engagement of the Independent Auditor), a report setting forth such
calculation. Such report shall be final and binding upon Purchaser and Seller.
The cost of such review and report shall be borne equally by Purchaser and
Seller; provided, however, that if the Independent Auditor’s report is
substantially in agreement with either party’s calculations included in the
Closing Date Inventory Statement, the cost of such review and report shall be
borne solely by the other party.
(d)    Purchaser and Seller shall, and shall cause their respective
representatives to, cooperate and assist in the preparation of the Closing Date
Inventory Statement and the calculation of the Closing Date Inventory and in the
conduct of the review referred to in this Section 3.04, including the making
available, to the extent necessary, of books, records and personnel.
(e)    If the Final Closing Date Inventory is greater than the Inventory in the
quantities listed on Exhibit 2.01(a)(v), then the Purchaser shall be obligated
to pay to Seller an amount in cash equal to the Purchaser Closing Date Inventory
Adjustment Amount within three Business Days after the Final Closing Date
Inventory is determined. If the Final Closing Date Inventory is less than the
Inventory in the quantities listed on Exhibit 2.01(a)(v), then the Seller shall
be obligated to pay to Purchaser an amount in cash equal to the Seller Closing
Date Inventory Adjustment Amount within three Business Days after the Final
Closing Date Inventory is determined. Any payment that any party is obligated to
make to the other party pursuant to this Section 3.04 shall be paid by wire
transfer of immediately available funds into an account designated by such other
party.
Article IV    

CONDITIONS TO CLOSING
Section 4.01    Conditions to Obligations of Purchaser. The obligation of
Purchaser to effect the Closing is subject to the satisfaction (or written
waiver by Purchaser) at or prior to the Closing of the following conditions:
(n)    No Injunctions or Restraints. No Law, temporary restraining order,
preliminary or permanent injunction or other order enacted, entered,
promulgated, enforced or issued by any Governmental or Regulatory Authority or
other legal restraint or prohibition by a Governmental or Regulatory Authority
shall be in effect and which has the effect of making the Acquisition illegal or
otherwise preventing the consummation of the Acquisition.
(o)    Accuracy of Representations and Warranties. All of the representations
and warranties made by Seller in Article V that are qualified by any reference
to any materiality qualifications, including any Material Adverse Effect
qualification, shall each be true and correct as of the date hereof and as of
the Closing Date as though such representations and warranties were made at such
date (except that any representations and warranties that are made only as of a
specified date shall be true and correct only as of such date), and all other
representations and warranties made by the Seller shall each be true and correct
in all material respects (except for the representations and warranties made in
this Agreement by the Seller in Section 5.01, Section 5.02, Section 5.03(b), 0
and Section 5.08 (the “Seller Fundamental Representations”) which shall be true
and correct in all respects) as of the date hereof and as of the Closing Date as
though such representations and warranties were made at such date (except that
any representations and warranties that are made only as of a specified date
shall be true and correct only as of such date).
(p)    Performance of Covenants. The covenants and obligations that Seller is
required to perform or comply with under this Agreement on or before the Closing
Date shall have been duly performed and complied with by Seller in all material
respects.
(q)    Deliverables. Purchaser shall have received each of the items set forth
in Section 3.01(c).
(r)    No Material Adverse Effect. No Material Adverse Effect shall have
occurred or there shall be no event, change or occurrence that would reasonably
likely to have a Material Adverse Effect.
(s)    MonoSol License Agreement. The MonoSol License Agreement shall have been
amended in accordance with the terms on Schedule 4.01(f).
(t)    Reserved.
(u)    Closing Consents. The Seller shall have obtained, and delivered a copy to
Purchaser, all of the consents set forth on Schedule 4.01(h).
Section 4.02    Conditions to Obligation of Seller. The obligation of Seller to,
and to cause its Affiliates to, effect the closing of the Acquisition is subject
to the satisfaction (or written waiver by Seller) as of the Closing of the
following conditions:
(e)    No Injunctions or Restraints. No Law, temporary restraining order,
preliminary or permanent injunction or other order enacted, entered,
promulgated, enforced or issued by any Governmental or Regulatory Authority or
other legal restraint or prohibition by a Governmental or Regulatory Authority
shall be pending or in effect seeking to prevent or preventing the Acquisition.
(f)    Accuracy of Representations and Warranties. All of the representations
and warranties made by Purchaser in Article VII that are qualified by any
materiality qualifications shall each be true and correct as of the Closing Date
as though such representations and warranties were made at such date (except
that any representations and warranties that are made only as of a specified
date shall be true and correct only as of such date), and all other
representations and warranties of the Purchaser shall each be true and correct
in all material respects as of the Closing Date as though such representations
and warranties were made at such date (except that any representations and
warranties that are made only as of a specified date shall be true and correct
only as of such date).
(g)    Performance of Covenants. The covenants and obligations that Purchaser is
required to perform or comply with under this Agreement on or before the Closing
Date shall have been duly performed and complied with by Purchaser in all
material respects.
(h)    Deliverables. Purchaser shall have made delivery to Seller of all other
instruments and documents set forth in Section 3.01(b), and other than any
instruments and documents set forth in Section 3.01(b) that customarily will be
(and are) delivered at Closing.
Section 4.03    Frustration of Closing Conditions. Neither Purchaser nor Seller
may rely on the failure of any condition set forth in this Article IV to be
satisfied if such failure was caused by such Party’s failure to act in good
faith or to comply with its obligations under Section 9.01 to cause the Closing
to occur.
Article V    

REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Schedules attached hereto, Seller hereby represents
and warrants to Purchaser as follows:
Section 5.01    Organization; Authority. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Seller has the requisite corporate power and authority to own, lease and
operate, as applicable, the Acquired Assets. The Seller has all of the requisite
corporate power and authority to execute, deliver, perform its obligations under
this Agreement and the Other Acquisition Documents to which it is, or is
specified to be, a party and to consummate the transactions contemplated hereby
and thereby. All acts and other proceedings required to be taken by Seller to
authorize the execution, delivery and performance of this Agreement and the
Other Acquisition Documents to which it is, or is specified to be, a party and
to consummate the transactions contemplated hereby and thereby have been duly
and properly taken. This Agreement has been duly executed and delivered by
Seller and, assuming this Agreement has been duly authorized, executed and
delivered by Purchaser, constitutes, and the Other Acquisition Documents on the
Closing Date will be duly executed and delivered by Seller and upon the due
authorization, execution and delivery by each other party to the Other
Acquisition Documents will constitute, a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting creditors’ rights generally and to general equitable
principles. No other proceeding on the part of the Seller is necessary to
authorize this Agreement or the Other Acquisition Documents or any of the
transactions contemplated hereby or thereby.
Section 5.02    No Conflicts; Consents.
(f)    Except as set forth on Schedule 5.02, the execution, delivery and
performance of this Agreement by Seller does not, and the execution, delivery
and performance by Seller of each Other Acquisition Document to which it is, or
is specified to be, a party will not, and the consummation of the transactions
contemplated hereby and thereby and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation, or give rise to any
liability of Purchaser, or result in the creation of any Lien upon any of the
Acquired Assets under, any provision of (i) Seller’s certificate of
incorporation or by-laws , (ii) any Contract to which Seller is a party and by
which any of the Acquired Assets are bound, (iii) any judgment, order, or
decree, or, subject to the matters referred to in Section 5.02(a) below, any Law
applicable to Seller, its properties, the Acquired Assets or any other assets of
Seller, other than, in the case of clause (ii) above, any such items that would
not be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect on the ability of Seller to consummate the Acquisition.
(g)    No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Governmental or Regulatory
Authority or Third Party is required to be obtained or made by or with respect
to Seller in connection with the execution, delivery and performance of this
Agreement, the Other Acquisition Documents or the consummation of the
transactions contemplated hereby or thereby, other than such consents,
approvals, licenses, permits, orders, authorizations, registrations,
declarations and filings the absence of which, or the failure to make which,
individually or in the aggregate, (i) would not be reasonably likely to have a
material adverse effect on the ability of Seller to consummate the Acquisition
or perform its obligations under this Agreement or the Other Acquisition
Documents, and (ii) would not give rise to any liability of Purchaser as a
result of the consummation of the Acquisition.
Section 5.03    Acquired Assets.
(a)    Except as set forth in Schedule 5.03, the Acquired Assets and the
Licensed Intellectual Property constitute all of the assets, rights or property
(other than (x) any intellectual property that are licenses for commercial
“off-the-shelf” or “shrink-wrap” software, and (y) administrative, finance and
other infrastructure and back office information technology systems, networks
and software), owned or used by Seller or its Affiliates and primarily related
to the Intended Use of the Product in the Territory.
(b)    The Seller owns, leases, licenses or has the right to use the Acquired
Assets and Licensed Intellectual Property free and clear of all Liens and upon
the consummation of the Acquisition, the Purchaser shall acquire good and
marketable title to, and all right, title and interests of Seller in and to, the
Acquired Assets and Licensed Intellectual Property, free and clear of all Liens.
The Seller has the exclusive license rights to the Licensed Intellectual
Property, with the right to further convey such rights to the Purchaser. Except
as set forth on Schedule 5.03, the Acquired Assets include all of the assets
necessary for the Intended Use of the Product in the Territory by the Purchaser,
and there are no other assets (tangible or intangible) used by Seller or its
Affiliates for the Intended Use of the Product in the Territory, other than
those assets included in the Acquired Assets.
Section 5.04    Intellectual Property.
(a)    Seller owns free and clear of all Liens the Transferred Intellectual
Property and the consummation of the Acquisition will not conflict with, alter
or impair any such rights in any material respect.
(b)    As of the date hereof, no claims are pending before any court, arbitrator
or other tribunal, or before any administrative law judge, hearing officer or
administrative agency or, to Seller’s Knowledge, threatened in writing, against
Seller or any of its Affiliates by any Third Party with respect to the
ownership, validity or enforceability of any Transferred Intellectual Property
or Licensed Intellectual Property.
(c)    Seller has not granted any options, licenses or agreements relating to
the Transferred Intellectual Property or, with respect to Zuplenz in the
Territory, relating to the Licensed Intellectual Property, except non-exclusive
implied licenses to end-users in the ordinary course of business. As of the date
hereof, Seller is not bound by or a party to any material options, licenses or
agreements of any kind for intellectual property of any Third Party relating to
Zuplenz in the Territory, except for the Transferred Contracts.
(d)    To Seller’s Knowledge, no Third Party is infringing or violating or
misappropriating any of the Transferred Intellectual Property or any Licensed
Intellectual Property exclusively licensed to Seller, or has made any claim of
ownership or right to any Transferred Intellectual Property or such Licensed
Intellectual Property. Seller has neither asserted nor threatened in writing any
action or claim against any Third Party involving or relating to any Transferred
Intellectual Property or such Licensed Intellectual Property. Seller has not
received any written request from any Third Party that Seller enter into a
license with respect to any Third Party intellectual property right in relation
to Zuplenz, the Acquired Assets or the Intended Use of Zuplenz in the Territory.
(e)    To Seller’s Knowledge, the Intended Use of each of Zuplenz in the
Territory does not infringe or violate or constitute a misappropriation of any
intellectual property of any Third Party. Seller has not received any written
claim or notice alleging any such infringement, violation or misappropriation.
(f)    There is no pending or, to Seller’s Knowledge, threatened claim,
interference, opposition or demand of any Third Party challenging the ownership,
validity or scope of any Transferred Intellectual Property.
Section 5.05    Transferred Contracts. Each Transferred Contract is valid,
binding and in full force and effect and, to Seller’s Knowledge, is enforceable
by Seller in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally, general principles of equity and the
discretion of courts in granting equitable remedies. Except as set forth on
Schedule 5.05, as of the date hereof and as of the Closing Date, Seller has
performed in all material respects all material obligations required to be
performed by it under the Transferred Contracts and is not (with or without the
lapse of time or the giving of notice, or both) in breach or default in any
material respect thereunder and, to Seller’s Knowledge, as of the date hereof,
no other party to any of the Transferred Contracts is (with or without the lapse
of time or the giving of notice, or both) in breach or default in any material
respect thereunder. Correct and complete copies of each Transferred Contract
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to Purchaser. There are no material
disputes pending or threatened under any Transferred Contract included in the
Acquired Assets.
Section 5.06    Litigation. As of the date hereof, there are no (a) outstanding
judgments, orders, injunctions or decrees of any Governmental or Regulatory
Authority or arbitration tribunal against Seller or any of its Subsidiaries, (b)
Legal Proceedings pending or, to the Seller’s Knowledge, threatened against
Seller, or (c) investigations by any Governmental or Regulatory Authority which
are pending or, to the Knowledge of Seller, threatened against Seller or any of
its Subsidiaries, which, in the case of each of clauses (a), (b) and (c),
relating to the Products or the Intended Use of Zuplenz in the Territory or the
Acquired Assets and have had or would be reasonably likely to be material and
adverse to the Acquired Assets, or the ability of Seller to consummate the
Acquisition and the other transactions contemplated by this Agreement and the
Other Acquisition Documents.
Section 5.07    Brokers or Finders. Except for Mizuho Securities USA, Inc., no
agent, broker, investment banker, financial advisor or other firm or Person is
or will be entitled to any broker’s, financial advisor’s, finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement or the Other Acquisition Documents based upon
arrangement made by or on behalf of Seller or any of its Affiliates. For the
avoidance of doubt, all fees due to Mizuho Securities USA, Inc. in connection
with any of the transactions contemplated by this Agreement or the Other
Acquisition Documents shall be payable by Seller.
Section 5.08    Tax Matters.
(a)    All Income Tax Returns and other material Tax Returns required to be
filed by or on behalf of Seller have been timely filed with the appropriate
taxing authority in all jurisdictions in which such Tax Returns are required to
be filed (after giving effect to any valid extensions of time in which to make
such filings), and all such Tax Returns are true, complete and correct in all
material respects; and all material amounts of Taxes payable by or on behalf of
Seller have been paid.
(b)    Seller has not received written notice of any Tax deficiency outstanding,
proposed or assessed nor has Seller executed or waived any statute of
limitations in respect of Taxes nor agreed to any extension of time with respect
to a Tax assessment deficiency. There is no ongoing or pending audit, action,
suit, or administrative or judicial proceeding now pending or threated in
writing against or with respect to Seller by any Tax authority.
(c)    There is no material dispute or claim concerning any Tax liability of
Seller (A) claimed or raised by any authority in writing or (B) as to which the
directors and officers of Seller have knowledge based upon personal contact with
any agent of such authority.
(d)    There are no Liens for Taxes other than Permitted Liens upon any of the
Acquired Assets.
(e)    Seller is not a party to any Income Tax allocation or sharing agreement.
(f)    Seller has not been a party to any “reportable transaction,” as defined
in Code §6707A(c)(1) and Treasury Regulation §1.6011-4(b).
Section 5.09    Product Liability. There is no currently pending nor, to the
Knowledge of the Seller, any threatened action, suit, proceeding, hearing,
investigation, charge, complaint, claim, recall or demand giving rise to any
liability for product liability, warranty, material back-charge, material
additional work, field repair or other claims by any Third Party (whether based
on contract or tort and whether relating to personal injury, including death,
property damage or economic loss) against the Seller or any of its Subsidiaries
with respect to the Product in the Territory.  All services rendered in
connection with the Product and the sale of the Product by the Seller or its
Subsidiaries have been in conformity with all applicable contractual commitments
and all express and implied warranties, and neither the Seller not its
Subsidiaries has any liability (and there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand giving rise to any liability) for damages in connection therewith.  The
Product is not subject to any guaranty, warranty, or other indemnity beyond the
Seller’s standard terms and conditions of sale, a true, correct and complete
copy of which has been delivered to Purchaser. To Seller’s Knowledge, no event
or circumstances have occurred that relate to the Product that would reasonably
form the basis for a product liability claim.
Section 5.10    Inventory. The Inventory consists of a quality and quantity
usable and salable in the ordinary course of business consistent with past
practice, except for obsolete, damaged, defective or slow-moving items in
commercially reasonable amounts. All trade inventories of the Product comprising
the Inventory have the expiration dates as set forth on Exhibit 2.01(a)(iv). To
Seller’s Knowledge, all of the Inventory is, as of the date hereof, free of
defects (including defects in labeling, packaging and storage) and systematic or
chronic problems and complies in all material respects with all applicable
specifications and all applicable Law, including all regulatory requirements and
environmental Laws, including cGMP, and may be introduced into interstate
commerce in the United States in accordance with applicable Law
Section 5.11    Compliance with Law. Seller is in compliance in all material
respects with, and is not in material violation or non-compliance with, nor has
Seller or any of its Subsidiaries received any written notice of any violation
or non-compliance with, any applicable Law with respect to the Procut or the
ownership or operation of the Acquired Assets.
Section 5.12    Permits. Schedule 5.12 sets forth a complete and accurate list
of all Permits with or from any Governmental or Regulatory Authority necessary
for Seller or any of its Subsidiaries to own and operate the Acquired Assets
Section 5.13    Regulatory Matters.
(a)    The Product has been researched, developed, tested, manufactured,
supplied, promoted, distributed, marketed, commercialized, stored and sold, as
applicable, by Seller and, to Seller’s Knowledge, by each other Person on behalf
of Seller, in compliance in all material respects with (i) all applicable Laws
and (ii) all Permits.  The Product is not adulterated or misbranded within the
meaning of the FDA Act or any similar governmental act or Law of any
jurisdiction.
(b)    Seller has made available to Purchaser complete and correct copies of
(i) each NDA submitted by or on behalf of Seller to the FDA with respect to the
Product; (ii) all other material document, correspondence, filing or other
communication submitted to a Governmental or Regulatory Authority or the
Department of Justice by or on behalf of Seller or received from a Governmental
or Regulatory Authority or the Department of Justice by or on behalf of Seller,
in each case, with respect to the Product or the Acquired Assets; (iii) all
material scientific, clinical and safety data of Seller with respect to the
Product; and (iv) all audit reports performed by Seller or on its behalf to
assess Seller’s compliance with applicable Health Laws.
(c)    Seller has not received, nor with respect to the Product is there any
pending or outstanding: (i) Form 483 observations, FDA warning letters or
post-sale warnings or other regulatory warning letters or sanctions; (ii)
inspectional observations or establishment inspection reports reciting penalties
for corrective or remedial action or requiring corrective action plans; (iii)
field notifications or alerts; (iv) import alerts, holds or detentions; or (v)
other documents that, in the case of each of the preceding clauses (i) through
(iv), have been received by Seller from the FDA or any other Governmental or
Regulatory Authority relating to the Product, or to Seller’s Knowledge, any
facility in which the Product is manufactured, packaged or stored, and that
assert ongoing material lack of compliance with any such Laws by Seller.
(d)    Seller is not in violation of, and, to Seller’s Knowledge, Seller is not
the subject of, any pending investigation by a Governmental or Regulatory
Authority regarding activities prohibited under, the U.S. Anti-Kickback Act (42
U.S.C. § 1320a-7b(b), et seq.), the U.S. Stark Law (42 U.S.C. § 1395nn), the
U.S. False Claims Act (31 U.S.C. § 3729, et seq.), the Trade Agreements Act (19
U.S.C. §§2501-2581) or any other Laws governing participation in United States
healthcare programs, or any comparable state or foreign Laws. There are no
lawsuits, actions or proceedings pending or, to Seller’s Knowledge, threatened
in writing against Seller that would reasonably be expected to result in the
exclusion of Seller from any third party payment program in which they
participate.
(e)    Seller has not received any written notice from the FDA or any other
Governmental or Regulatory Authority that it has commenced, and to Seller’s
Knowledge neither the FDA nor any other Governmental or Regulatory Authority has
threatened to commence, any action to withdraw its approval or request the
recall of the Product, or commenced, or to Seller’s Knowledge threatened to
commence, any action to enjoin production at any facility at which the Product
is manufactured.
(f)    Seller has not, and to Seller’s Knowledge, no director, officer, employee
or agent of Seller has, committed an act, made a statement, or failed to make a
statement, that would reasonably be expected to provide a basis for any
Governmental or Regulatory Authority to invoke the FDA policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery and Illegal Gratuities,” set forth
in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy, in each case
as related to the Product or the Acquired Assets. Seller, and, to Seller’s
Knowledge, no director, officer, employee or agent of Seller, has been convicted
of any crime or engaged in any conduct for which debarment or similar punishment
is mandated or permitted by 21 U.S.C. § 335a(a) or any similar Laws or
authorized by 21 U.S.C. § 335a(b) or any similar Laws. Seller has not, and, to
Seller’s Knowledge, no director, officer, employee or agent of Seller has been,
convicted of any crime or engaged in any conduct for which such Person could be
excluded from participating in the Federal health care programs under Section
1128 of the Social Security Act of 1935, as amended, or any similar Laws.
(g)    The annual Prescription Drug User Fees for the Product due for all time
periods prior to the Closing have been timely paid by Seller in full when due.
Section 5.14    Solvency. Seller is not currently Insolvent and Seller shall not
be rendered Insolvent by any of the transactions contemplated by this Agreement
or the Other Ancillary Documents. Immediately after given effect to the
consummation of the transaction contemplated by this Agreement: (a) Seller shall
be able to pay its Liabilities as they become due in Seller’s ordinary course of
business; (b) Seller shall not have unreasonable small capital with which to
conduct its present or proposed business; and (c) Seller shall have assets
(calculated at fair market value) that exceed its Liabilities.
Section 5.15    Financial Statements. Seller has made available to Purchaser all
material financial information related to the Product and the Acquired Assets
reasonably requested by Purchaser. Such financial information was derived from
the books and records of Seller and was prepared by Seller in good faith and
fairly presents, in all material respects, in accordance with Seller’s
accounting practices and procedures, financial information with respect to the
Product as of the dates and for the periods shown.
Section 5.16    Material Information. To Seller’s Knowledge, Seller has not
omitted to furnish Purchaser with any information in its control or possession,
or of which it is aware, concerning the Product or the Acquired Assets which
would, in Seller’s reasonable judgment, reasonably be material to Purchaser’s
decision to enter into this Agreement.
Article VI    

COVENANTS OF SELLER
Seller hereby covenants and agrees as follows:
Section 6.01    Access. From the date hereof until the Closing, Seller shall
give Purchaser and its representatives, employees, counsel and accountants
reasonable access, during normal business hours and upon reasonable advance
notice, to the Acquired Assets for purposes of conducting due diligence or
otherwise in connection with the transactions contemplated hereby; provided,
however, that such access (i) does not unreasonably disrupt the normal
operations of Seller or a Third Party, (ii) would not reasonably be expected to
violate any attorney-client privilege of Seller or violate any applicable Law,
and (iii) would not reasonably be expected to breach any duty of confidentiality
owed to any Person whether the duty arises contractually, statutorily or
otherwise.
Section 6.02    Other Covenants. From the date hereof until the Closing, the
Seller shall conduct its business with respect to the Product and the Acquired
Assets in substantially the same manner as presently conducted and shall not,
prior to Closing, solicit or fill orders for the Product in a manner
inconsistent with past practice, and, except as otherwise contemplated by the
terms of this Agreement or any Other Acquisition Document, Seller will not
without the prior written consent of Purchaser (such consent not to be
unreasonably withheld):
(c)    except pursuant to existing Contracts, sell, assign, lease, license,
transfer, hypothecate or otherwise dispose of, or agree to sell, assign, lease,
license, transfer, hypothecate or otherwise dispose of, any of the Acquired
Assets, or, with respect to Zuplenz in the Territory, the Licensed Intellectual
Property, or create Assumed Liabilities;
(d)    except with respect to the MonoSol License Agreement in accordance with
Schedule 4.01(f), amend, terminate, renew, extend or waive in writing any right
under any Transferred Contract if such amendment, termination, renewal,
extension or waiver would adversely affect the rights to be transferred to
Purchaser at the Closing; or
(e)    authorize, commit, or agree to take any of the foregoing actions.
Section 6.03    Payment of Indebtedness. On or prior to the Closing, Seller
shall pay or cause to be paid, in full, any Liabilities of Seller for monies due
but not yet payable as of the Closing Date under the Transferred Contracts.
Section 6.04    Exclusivity. Seller agrees that, until the earlier of the
Closing or the termination of this Agreement, it will not, and will direct its
agents and representatives not to, solicit, entertain, negotiate or consummate
any inquiries or proposals with respect to the sale or disposition of the
Product, the Acquired Assets or any material rights thereto, other than the sale
of the finished Product in the ordinary course of business.
Section 6.05    Inventory. At the time of the Closing, all Inventory acquired by
the Purchaser shall have a shelf life of no less than 24 months from the date of
Closing. If any Inventory has a shelf life of less than 24 months the Seller
shall, at its option, provide it to the Purchaser at no cost or provide
Purchaser a replacement at no cost.
Section 6.06    SEC Reports. For a period of nine months following the Closing
Date, promptly following Purchaser’s written request within such period, Seller
and its Subsidiaries will cooperate with Purchaser in connection with
Purchaser’s preparation of audited and unaudited financial statements relating
to the Product and any “business” (within the meaning of Item 3-05 and related
Items of Regulation S-X under promulgated by the U.S. Securities and Exchange
Commission (the “SEC”)) attributable to the Product as of and for any of the
years ended in the three-year period ended December 31, 2014 and any calendar
quarter ended prior to the Closing Date as may be necessary to enable Purchaser
to comply with applicable financial reporting and other requirements with
respect to reports and filings with the SEC. If requested by Purchaser, Seller
shall engage Seller’s or its Subsidiaries’ independent auditors, at Purchaser’s
sole cost and expense, to audit such financial statements for the periods
required by Regulation S-X of the SEC and to render an opinion on such financial
statements. Seller will provide, if required by Purchaser’s independent
auditors, customary executed representation letters required to enable
independent auditors to render an opinion on audited financial statements.
Seller shall request, and take reasonable steps to encourage, its and its
Subsidiaries’ auditors to cooperate with Purchaser and its auditors. For the
avoidance of doubt, (i) all reasonable and documented out-of-pocket costs
incurred by Seller and its Subsidiaries in performing its obligations under this
Section 6.06 shall be the sole responsibility of Purchaser, and (ii) Seller and
its Subsidiaries shall have no obligation to provide, or cause any Third Party
to provide, any such information of any Third Party in performing its
obligations under this Section 6.06.
Section 6.07    Competing Product. Seller agrees that for the period commencing
on the Closing Date and ending on the seventh anniversary of the Closing Date,
neither Seller nor its Subsidiaries will directly or indirectly sell, market,
develop, distribute, manufacture or otherwise promote, including pursuant to a
license, any Competing Product in the Territory, or actively and knowingly
assist any Third Party to do any of the foregoing.
Article VII    

REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Seller as follows:
Section 7.01    Authority. Purchaser is a public limited company duly organized,
validly existing and in good standing under the laws of the England and Wales.
Purchaser has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement and the Other Acquisition
Documents to which it is, or is specified to be, a party and to consummate the
transactions contemplated hereby and thereby. All corporate acts and other
proceedings required to be taken by Purchaser to authorize the execution,
delivery and performance of this Agreement and the Other Acquisition Documents
to which it is, or is specified to be, a party and to consummate the
transactions contemplated hereby and thereby have been duly and properly taken.
This Agreement has been duly executed and delivered by Purchaser and, assuming
this Agreement has been duly authorized, executed and delivered by Seller,
constitutes, and the Other Acquisition Documents on the Closing Date will be
duly executed by Purchaser, and upon the due authorization, execution and
delivery by each other party to the Other Acquisition Documents, will constitute
a legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, subject, as to enforcement, to
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting creditors’ rights generally and to general equitable principles. No
other proceeding on the part of the Purchaser is necessary to authorize this
Agreement, the Other Acquisition Documents or the transactions contemplated
hereby and thereby.
Section 7.02    No Conflicts; Consents.
(g)    The execution, delivery and performance of this Agreement by Purchaser
does not, and the execution, delivery and performance by Purchaser of each Other
Acquisition Document to which it is, or is specified to be, a party will not,
and the consummation of the transactions contemplated hereby and thereby and
compliance with the terms hereof and thereof will not, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation, or result in the creation of any Lien upon any
of the properties or assets of Purchaser under, any provision of (i) its
articles of association, (ii) any Contract to which Purchaser is a party or by
which any of its properties or assets are bound, or (iii) any judgment, order,
or decree, or, subject to the matters referred to in Section 7.02(a) below, any
Law applicable to Purchaser, its properties or assets, other than, in the case
of clause (i) and (ii) above, any such items that would not be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect on
the ability of Purchaser to consummate the Acquisition.
(h)    No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any Governmental or Regulatory
Authority or Third Party is required to be obtained or made by or with respect
to Purchaser in connection with the execution, delivery and performance of this
Agreement, the Other Acquisition Documents or the consummation of the
transactions contemplated hereby or thereby, other than such consents,
approvals, licenses, permits, orders, authorizations, registrations,
declarations and filings the absence of which, or the failure to make which,
individually or in the aggregate, (i) would not be reasonably likely to have a
material adverse effect on the ability of Purchaser to consummate the
Acquisition or perform its obligations under this Agreement or the Other
Acquisition Documents, and (ii) would not give rise to any liability of Seller
or any of its Affiliates as a result of the consummation of the Acquisition.
Section 7.03    Litigation. As of the date hereof, there are no (a) outstanding
judgments, orders, injunctions or decrees of any Governmental or Regulatory
Authority or arbitration tribunal against Purchaser, (b) except as set forth on
Schedule 7.03(b) of the Purchaser’s disclosure schedules, lawsuits, actions or
proceedings pending or, to the knowledge of Purchaser, threatened against
Purchaser, or (c) investigations by any Governmental or Regulatory Authority
which are pending or, to the knowledge of Purchaser, threatened against
Purchaser, which, in the case of each of clauses (a), (b) and (c), have had or
would be reasonably likely to have a material adverse effect on the ability of
Purchaser to consummate the Acquisition and the other transaction contemplated
by this Agreement and the Other Acquisition Documents.
Section 7.04    Availability of Funds. Purchaser has cash available or has
existing committed borrowing facilities, which together are sufficient to enable
it to consummate the Acquisition.
Section 7.05    Brokers or Finders. Except for The Fulford Group, no agent,
broker, investment banker, financial advisor or other firm or Person is or will
be entitled to any broker’s, financial advisor’s or finder’s fee or any other
commission or similar fee in connection with any of the transactions
contemplated by this Agreement or the Other Acquisition Documents based upon
arrangement made by or on behalf of Purchaser or any of its Affiliates. For the
avoidance of doubt, all fees due to The Fulford Group in connection with any of
the transactions contemplated by this Agreement or the Other Acquisition
Documents shall be payable by Purchaser.
Article VIII    

COVENANTS OF PURCHASER
Purchaser hereby covenants and agrees as follows:
Section 8.01    Advise Seller. Purchaser shall promptly advise Seller in writing
of any change or event occurring between the date hereof and the Closing Date
which Purchaser believes (i) would be reasonably likely to result in the failure
of any of the conditions to the Closing set forth in Article IV to be satisfied
as of the Closing Date, or (ii) would be reasonably likely, individually or in
the aggregate, to have a material adverse effect on the ability of Purchaser to
consummate the Acquisition or the other transactions contemplated by this
Agreement and the Other Acquisition Documents.
Section 8.02    Section 8.02    Records.
(a)    Purchaser shall, from the Closing Date until the date that is five years
following the Closing Date, keep full and accurate books of all accounts and
other records included within the Acquired Assets and make such books and
records available for inspection and copying by Seller or its agents, at its
sole expense, upon reasonable request and upon reasonable notice.
(b)    Purchaser shall, from the Closing Date until the third anniversary of the
end of the Milestone Period, as applicable, keep accurate books and records of
all accounts and other records in sufficient detail so that any Net Sales
Statement can be properly and fully ascertained. Purchaser shall, at the request
of Seller, permit a nationally recognized independent certified public
accountant selected by Seller that is not at the time of selection serving as
the independent registered public accounting firm of Seller, and that is
reasonably acceptable to Purchaser (the “Independent Auditor”), to have access
during ordinary business hours and upon no less than 30 days’ prior written
notice, but on no more than one occasion per calendar year, to such books and
records as may be reasonably necessary to determine the accuracy of any Net
Sales Statement. The Independent Auditor shall be bound by a confidentiality
agreement, in a form reasonably acceptable to Purchaser, to keep all information
acquired from Purchaser confidential, and shall be permitted to disclose to
Seller only whether any Net Sales Statement was accurate and the amount, if any,
owed to or by Seller pursuant to Section 3.03(a). The Independent Auditor shall
send a copy of its written reports to Purchaser at the same time it is sent to
Seller. Seller shall be responsible for the fees and expenses of the Independent
Auditor, provided, however, that Purchaser shall reimburse Seller in full for
all such documented costs and expenses of the Independent Auditor if the
Independent Auditor determines that the amounts paid pursuant to Section 3.03(a)
are less than 98% of the amount actually owed pursuant to the applicable Net
Sales Statement. Section 8.03    DISCLAIMER
Section 8.03    Disclaimer.    PURCHASER ACKNOWLEDGES THAT, EXCEPT AS SET FORTH
IN ARTICLE V, SELLER MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, AND, EXCEPT AS SET FORTH IN ARTICLE X, ASSUMES
NO RESPONSIBILITY AFTER CLOSING WHATSOEVER IN RESPECT OF THE ACQUIRED ASSETS.
Article IX    

MUTUAL COVENANTS
Section 9.01    Efforts.
Subject to the terms and conditions of this Agreement, following the date
hereof, each Party shall use its commercially reasonable efforts to cause the
Closing to occur as soon as practicable thereafter. Following the date hereof,
each of Seller and Purchaser shall not, and shall not permit any of their
respective Affiliates to, take any action that would, or that would reasonably
be expected to, result in any of the conditions set forth in Article IV not
being satisfied. This Section 9.01 shall not, and shall not be deemed to,
restrict or prohibit Seller or Purchaser in any way whatsoever from exercising
any and all rights and remedies available to it under this Agreement or any of
the Other Acquisition Documents. Each of Seller and Purchaser shall cooperate
with the other Party and its employees, legal counsel, accountants and other
representatives and advisers in connection with the steps required to be taken
as part of their respective obligations under this Agreement; and each of them
shall, at any time and from time to time after the Closing, upon the reasonable
request of the other, do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, receipts, acknowledgments, acceptances and assurances as
may be reasonably required (without incurring unreimbursed expense) to satisfy
and perform the obligations of such party hereunder, and to allow Purchaser to
accomplish the Intended Use of Zuplenz in the Territory after the Closing.
Section 9.02    Bulk Transfer Laws. Purchaser acknowledges that Seller and its
Affiliates will not comply with the provisions of any so-called “bulk transfer
law” of any jurisdiction in connection with the sale of the Acquired Assets to
Purchaser.
Section 9.03    Transfer Taxes. Seller, on the one hand, and Purchaser, on the
other hand, shall each be responsible for 50% of all transfer, documentary,
sales, use, stamp, registration and other such Taxes, applicable to the
Acquisition (such Taxes, together with any interest, penalties and additions
thereto, collectively, “Transfer Taxes”). Each Party shall file all necessary
Tax Returns and other documentation required to be filed by it under applicable
Law with respect to all Transfer Taxes, and, if required by applicable Law, the
other Party will, and will cause its Affiliates to, join in the execution of any
such Tax Returns and other documentation. Purchaser and Seller shall cooperate
in providing each other with any appropriate resale exemption certifications and
other similar documentation required to obtain any exemption from (or reduction
in) Transfer Taxes, and shall cooperate in taking any commercially reasonable
steps permitted by applicable Law to minimize the Parties’ liability for
Transfer Taxes.
Section 9.04    Purchase Price Allocation.
(g)    The Parties agree that the Purchase Price and Assumed Liabilities shall
be allocated among the Acquired Assets sold by Seller and each of its Affiliates
and purchased by Purchaser in a manner consistent with Section 1060 of the Code
and the Treasury regulations promulgated thereunder (and corresponding
provisions of applicable foreign Law) (for the avoidance of doubt, an allocation
different from an allocation under Section 1060 of the Code and the Treasury
regulations promulgated thereunder may be required by applicable Tax Law or
foreign Law to be taken for local country Tax or accounting purposes) and in
accordance with an allocation schedule set forth by Purchaser and delivered to
Seller within ninety (90) days after Closing (the “Allocation”). Seller shall
have the right to review and raise any objections in writing to the Allocation
during the thirty (30) day period after its receipt thereof. In the event of a
disagreement that cannot be resolved by the parties discussing in good faith
during such thirty (30) day period, a nationally recognized independent
accounting firm mutually acceptable to Purchaser and Seller shall settle such
dispute with the costs of such firm being borne equally by Seller and Purchaser.
(h)    Purchaser and Seller agree to (i) be bound by the Allocation for all U.S.
federal income tax purposes, (ii) act in accordance with the Allocation in the
preparation of all U.S. Tax Returns (including filing Form 8594), and (iii) take
no position inconsistent with the Allocation for all U.S. Tax purposes, unless
otherwise required by Law. In the event that any Taxing Authority disputes the
Allocation, Seller or Purchaser, as the case may be, shall promptly notify the
other Party of the nature of such dispute and consult with the other Party and
keep such other Party reasonably apprised of material developments concerning
the resolution of such dispute.
Section 9.05    Recordation of Transferred Intellectual Property. Purchaser, at
its sole cost and expense shall be responsible for all applicable recordations
of the assignment of the Transferred Intellectual Property. Seller agrees to
execute and deliver to Purchaser, within a reasonable time after the Closing,
such assignments and other documents, certificates and instruments reasonably
requested by Purchaser for Purchaser’s filing with the applicable registries and
other recording authorities to record the transfer of the Transferred
Intellectual Property in accordance with applicable Law.
Section 9.06    Confidentiality and Confidential Information.
(a)    The terms of the Confidentiality Agreement are hereby incorporated in
this Agreement as though fully set forth herein and shall apply to any
information provided by Seller or Purchaser pursuant to this Agreement. As used
in this Section 9.06, the term “Confidential Information” shall have the meaning
assigned to that term in the Confidentiality Agreement. Upon the Closing, the
Confidentiality Agreement shall expire and be of no further force and effect
with respect to all Confidential Information related to the Product, the
Acquired Assets or the Assumed Liabilities; provided, however, such expiration
shall in no such way prejudice or adversely affect Seller’s or Purchaser’s
ability to seek damages, or any other remedy available to Seller or Purchaser,
as appropriate, with respect to a violation by such Party (or its Affiliates or
representatives) of the Confidentiality Agreement prior to or after the Closing
Date. Upon and after the Closing Date, the Confidentiality Agreement shall
remain in full force and effect pursuant to its terms with respect to all other
Confidential Information that does not relate to the Product, the Acquired
Assets or the Assumed Liabilities.
(b)    From and after the Closing Date, all Confidential Information exclusively
concerning the Product, the Acquired Assets and the Assumed Liabilities (the
“Purchaser Proprietary Information”) shall be used by Seller and its Affiliates
solely as required to perform its obligations, exercise or enforce its rights
under this Agreement (or any Other Acquisition Document), to comply with
applicable Law, or as otherwise required by Seller in connection with disputes
or matters concerning any Third Party related solely to the period before the
Closing Date (each a “Permitted Purpose”), and for no other purpose except as
authorized by Purchaser. Seller shall not disclose, or permit the disclosure of
any of the Purchaser Proprietary Information to any Person except those Persons
to whom such disclosure is necessary for a Permitted Purpose. Seller shall
treat, and will cause its Affiliates and the directors, officers, employees,
agents, representatives and advisors of Seller or any of their Affiliates to
treat, the Purchaser Proprietary Information as confidential, using the same
degree of care as Seller normally employs to safeguard its own confidential
information from unauthorized use or disclosure, but in no event less than a
reasonable degree of care.
(c)    All Confidential Information obtained by Purchaser (or its Affiliates or
representatives) from Seller (or its Affiliates or representatives) other than
the Purchaser Proprietary Information (the “Seller Proprietary Information”)
shall be used by Purchaser solely as required to perform its obligations,
exercise or enforce its rights under this Agreement (or any Other Agreement), or
comply with applicable Law, and for no other purpose. Purchaser shall not
disclose, or permit the disclosure of, any of the Seller Proprietary Information
to any Person except those Persons to whom such disclosure is necessary to
permit Purchasers to perform its obligations, exercise or enforce its rights
under this Agreement (or any Other Acquisition Document), or comply with
applicable Law. Purchaser shall treat, and will cause its Affiliates and the
directors, officers, employees, agents, representatives and advisors of
Purchaser or any of their Affiliates to treat, the Seller Proprietary
Information as confidential, using the same degree of care as Purchaser normally
employs to safeguard its own confidential information from unauthorized use or
disclosure, but in no event less than a reasonable degree of care.
(d)    Either Party may be entitled to disclose the other Party’s Confidential
Information (including Seller Proprietary Information or Purchaser Proprietary
Information, as applicable) that is requested or required to be disclosed to be
disclosed (i) to or by any Governmental or Regulatory Authorities; (ii) to
comply with applicable Laws (including, without limitation, to comply with SEC
or any other stock exchange disclosure requirements), (iii) to comply with
judicial process or an order of any Governmental or Regulatory Authority of
competent jurisdiction, or (iv) to defend or prosecute litigation; provided,
however, that in each case the Party required or requested to disclose such
Confidential Information shall, to the extent legally permissible, use
reasonable efforts to notify the other Party in a timely manner so that the such
Party may seek a protective order or other appropriate remedy of such
Confidential Information, to the extent available, or, in such Party’s sole
discretion, waive compliance with the confidentiality portion of this Agreement.
Each Party will cooperate in all reasonable respects, in connection with any
reasonable actions to be taken for the foregoing purpose; provided further that
the disclosing Party shall only disclose the portion of Confidential Information
which such Party is advised by a reasoned opinion of counsel is legally
required, and such Party exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such Confidential
Information.
(e)    This obligations set forth in this Section 9.06 shall survive the Closing
for five years (the “Confidentiality Period”). If this Agreement is terminated,
the terms of the Confidentiality Agreement shall apply. Upon the termination of
the Confidentiality Period, a receiving Party shall return to the disclosing
Party or destroy all Confidential Information (other than the Seller Proprietary
Information or Purchaser Proprietary Information, as applicable) provided to it
by the disclosing Party, including all copies, notes and extracts thereof or
other written records containing such Confidential Information, except for (x)
one (1) copy that it may keep in counsel’s secure files for the sole purpose of
verifying its continuing confidentiality obligations hereunder, and (y) archival
copies residing on back-up tapes made by such party in the ordinary course of
business; provided, that for the avoidance of doubt, Purchaser and Seller shall
not be obligated hereby to return or destroy any Confidential Information that
constitutes Purchaser Proprietary Information or Seller Proprietary Information,
respectively.
Section 9.07    NDC, UPC, Excluded Trademarks and Seller Names.
(a)    Until the earlier of (i) 12 months following the Closing Date or (ii)
Purchaser’s establishment of the Purchaser NDC Numbers as set forth in Section
9.07(b), Seller grants a fully paid, royalty free, non-exclusive right and
license to Purchaser to use the names and logos of Seller (the “Seller Names”),
the Universal Product Code (“UPC”) for the Product, Seller’s National Drug Code
for the Product (the “NDC”), and the Excluded Trademarks to the extent necessary
to allow Purchaser to market, distribute and sell the Products in the Territory.
Seller shall not discontinue the NDC associated with the Product as of the date
hereof, provided that, as soon as practicable following the Closing Date, but in
no event more than 12 months thereafter, Purchaser will establish a new NDC
number (the “Purchaser NDC Number”) and notify Seller thereof. Notwithstanding
the foregoing, Purchaser shall be permitted to continue to sell the Product in
its then existing inventory with the former NDC Number until exhausted, provided
further that Purchaser shall sell all inventory bearing Seller’s NDC Number
prior to selling any inventory bearing Purchaser’s NDC Number.
(b)    In no event shall Purchaser use any Seller Names, UPC, NDC or Excluded
Trademarks in any manner or for any purpose different from the use of such
Seller Names, UPC, NDC and Excluded Trademarks by Seller and its Affiliates
immediately prior to the Closing Date to package, market, distribute and sell
the Product in the Territory without the prior written consent of Seller, and at
all times shall comply in all material respects with Laws applicable thereto.
Without limiting the foregoing, Purchaser shall not: (i) take any action that
may interfere with any of Seller’s rights in the Seller Names, UPC, NDC and
Excluded Trademarks; (ii) register or apply for registrations, anywhere in the
world, for the Seller Names or Excluded Trademarks or any other similar
trademark; or (iii) knowingly engage in any action which has the specific
purpose or intent of disparagingthe Seller Names or the Excluded Trademarks.
(c)    Notwithstanding the foregoing, the Parties acknowledge that this
Agreement does not, and shall not, convey, transfer or assign any right, title
or interest in any trademark, name or logo of any Third Party or to Purchaser in
any Excluded Trademark, Seller Names, or any other intellectual property of
Seller except as specifically provided for herein.
Section 9.08    Channel Liabilities.
(a)    Returns. For the period from the Closing through twelve months
thereafter, Seller shall bear the cost of returns of any Product which Seller
previously sold; provided, however, that such returns will be subject to the
requirement that the Product being returned shall have been returned in
compliance with Seller’s standard Healthcare Distribution Management Association
return policy guidelines or have been accepted by Seller during such twelve
month period. From and after such twelve month period, Purchaser shall be
responsible for all returns of the Product; provided, however, that Purchaser
shall not be responsible for any downstream returns from end user customers or
returns from wholesalers from Inventory existing as of the Closing that was sold
by the Seller prior to the Closing Date. For the avoidance of doubt, Purchaser
shall bear the cost of returns of all Product sold by or on behalf of Purchaser.
Where a portion of a production lot of the Product is sold by Seller prior to
the Closing and the remaining portion of such production lot of the Product is
sold by Purchaser following the Closing, the liability for the return of any
unit of Product of such production lot within the twelve month period referenced
above shall be allocated to Seller and Purchaser based on actual sales by either
the buyer or the seller of the identified lots associated with such returns. All
returns of Product following the Closing will be processed by Purchaser, through
a Purchaser-identified third party logistics provider. During the twelve month
period following the Closing Seller shall bear the cost of any returns for which
it is responsible for and will reimburse Purchaser for such costs associated
with these returns.
(b)    Medicaid Rebates.
(i)    Seller shall bear the cost of a portion of Medicaid Rebates bearing the
Seller’s NDC billed by applicable Governmental or Regulatory Authorities with
respect to the calendar quarter in which the Closing occurs, such portion to
equal the product of the aggregate amount of Medicaid Rebates billed by
applicable Governmental or Regulatory Authorities with respect to Product
dispensed in such calendar quarter multiplied by a fraction, (i) the numerator
of which is the total number of days from the first day of such calendar quarter
through the Closing, plus thirty (30) and (ii) the denominator of which is the
total number of days from the first day of such calendar quarter through the
last day of such calendar quarter; provided, however, that Purchaser shall bear
the additional costs of any Medicaid Rebates payable by Seller with respect to
such calendar quarter, to the extent the costs payable as provided above exceed
Seller’s historical Medicaid Rebates as a result of price increases or the
setting of any new “best price” for the Product established by the Purchaser
with respect to such calendar quarter. The Purchaser shall bear the cost of the
balance of Medicaid Rebates billed by Governmental or Regulatory Authorities
with respect to such calendar quarter in which the Closing occurs, and the cost
of Medicaid Rebates billed by applicable Governmental or Regulatory Authorities
with respect to subsequent time periods. For the avoidance of doubt, Seller
shall be entitled to any and all federal and state Medicaid refunds, credits and
other adjustments relating to the sale of the Product dispensed on or prior to
the Closing and Purchaser shall be entitled to any and all federal and state
Medicaid refunds, credits and other adjustments relating to the sale of the
Product dispensed after the Closing.
(ii)    Notwithstanding any other provision of this Agreement, following the
Closing, Seller shall be responsible for the administration of the Medicaid
Rebate process for any products which bear the NDC associated with a Product as
of the date hereof and Purchaser shall be responsible for the administration of
such process for any products which bear a Purchaser NDC Number. Seller, on the
one hand, and the Purchaser, on the other hand, shall each furnish the other
with any information necessary for each party’s performance of its
administrative responsibilities pursuant to this Section 9.08(c) in the form
reasonably requested by the other party, including, without limitation,
applicable pricing information. For so long as Seller is responsible for the
administration of the Medicaid Rebate process for the Product, the Purchaser
shall provide Seller with the necessary information within five days of the
close of each calendar quarter in the form reasonably requested by Seller. Any
fines associated with incorrect or late information provided by Seller or the
Purchaser to the other party under this Section 9.08(c) shall be reimbursed by
Seller or the Purchaser, as the case may be, to the other party.
(c)    Payment Claims. Seller shall bear the liability for any Payment Claims
arising from sales of Product by customers any time prior and up to sixty days
following the Closing. The Purchaser shall bear the liability for any Payment
Claims arising from sales of Product by customers any time after 60 days
following the Closing. However, each party shall be responsible for
administration and payment of any Payment Claims it receives subject to the
reconciliation and reimbursement procedure set forth below. Seller, on the one
hand, and Purchaser, on the other hand, shall each furnish the other with any
information necessary for each party’s performance of its administrative
responsibilities pursuant to this Section 9.08(d) in the form reasonably
requested by the other party, including, without limitation, applicable pricing
information. Within 90 days following the Closing, each of Seller and the
Purchaser shall send the other an accounting of all payments it has made on
Payment Claims which are the obligation of the other party. Each party shall,
within 30 days of receiving such accounting, reimburse the other party for such
payments.
Section 9.09    Adverse Experience Reports. Within three Business Days after the
Closing, Seller shall provide Purchaser with copies of all adverse experiences
in its or its Affiliates possession or control regarding the Product, since the
date of Seller’s first commercial sale of any Product in the United States.
After the Closing, Seller shall submit to Purchaser all adverse drug experience
information brought to the attention of Seller or its Affiliates in respect of
the Product, as well as any material events and matters concerning or affecting
the safety of the Product. Additionally, after the Closing, Seller shall assist
Purchaser with the provision of data relating to adverse experiences for the
Product, for Purchaser’s preparation of its first Periodic Adverse Drug
Experience Report after the Closing. After the Closing, Purchaser shall have all
responsibility for investigating and reporting adverse experiences for the
Products, and addressing any FDA or other Governmental or Regulatory Authority
inquiries relating to the safety of the Product. Purchaser shall reimburse
Seller for any and all out-of-pocket expenses incurred by Seller in connection
with its assistance of Purchaser as provided in this Section 9.09.
Section 9.10    Response to Medical Inquiries and Products Complaints. After the
Closing, the Purchaser shall assume all responsibility for responding to any
medical inquiries or complaints about the Product. For a period of three months
from the Closing, Seller shall provide reasonable assistance in responding to
such inquiries or complaints. The Purchaser shall reimburse Seller for any and
all out-of-pocket expenses incurred by Seller in connection with its assistance
of the Purchaser as provided in this Section 9.10.
Section 9.11    Recall. Subject to the indemnification rights of each party as
set forth in Article X hereof, in the event that the Product is quarantined or
recalled, or is subject to stop-sale action, whether voluntary or by
governmental action, it is agreed and understood that any expenses, including
reasonable fees of any experts or attorneys that may be utilized by either
party, government fines or penalties, related to such recall, quarantine or
stop-sale, shall be borne by Purchaser unless it is determined that Seller has
breached its obligations under this Agreement and such breach is a significant
basis upon which said recall, quarantine or stop-sale was initiated, in which
case such expenses shall be shared according to the relative responsibility of
each party. Said determination may be made by the Governmental or Regulatory
Authority involved, or by mutual agreement of the parties following examination
and review of all records pertinent to the manufacture of the Product subject to
such recall
Section 9.12    Post-Closing Orders and Payments.
(a)    From and for three months after the Closing Date, Seller shall promptly
deliver to Purchaser any purchase orders for the Product received after the
Closing, and refer all purchase inquiries it shall receive with respect to the
Products in the Territory (other than with respect to Excluded Assets or
Excluded Liabilities), to Purchaser or its designee.
(b)    From and after the Closing, in the event Purchaser, on the one hand,
makes a payment in respect of an Excluded Liability, or Seller, on the other
hand, makes a payment in respect of an Assumed Liability as set forth in Section
2.02 of this Agreement, which ultimately is determined to be the responsibility
of the other Party in accordance with Section 2.02 hereof, the other Party shall
reimburse the Party which made the erroneous payment within fifteen (15) days
after the receipt of an invoice containing supporting detail for such payment.
In the event Purchaser, on the one hand, received a payment in respect of an
Acquired Asset, or Seller, on the other hand, receives a payment in respect of
an asset of Seller which is not an Acquired Asset as set forth in Section 2.01
of this Agreement, which ultimately is determined to be a receivable of the
other Party in accordance with Section 2.01 hereof, the Party which received the
erroneous payment shall remit such amount to the other Party within fifteen (15)
days after the receipt of such payment.
Section 9.13    Notification of Customers. Seller and Purchaser shall jointly
notify Seller’s direct customers (including wholesalers) of the Product after
the Closing Date in forms of letter to be agreed upon, that Purchaser has
acquired and Seller has transferred the right to market, distribute and sell the
Product in the Territory.
Section 9.14    Assistance with Purchaser Regulatory Filings; Transfer of NDAs.
(a)    For the period of time commencing on the Closing Date and ending six
months after the Closing Date, Seller shall provide reasonable assistance to
Purchaser in its preparation and filing with the FDA of filings required to be
filed by Purchaser in connection with the Product in the Territory, including
without limitation, furnishing a letter(s) from Seller to the FDA, duly executed
by the Seller, transferring the rights to the Transferred FDA Permits to the
Purchaser once all regulatory files have been transferred. To the extent that
the next annual report with respect to any NDA is due more than six months from
the Closing Date, Seller shall also provide reasonable assistance to Purchaser
in the preparation of such annual report. It is understood and agreed that
Purchaser, as the owner of the Product Registration for the Products, shall have
the responsibility for all regulatory filings after the Closing Date. Seller’s
obligations pursuant to this Section 9.14 shall be limited to assistance with
respect to matters and information that are in the possession or control of
Seller and not otherwise in the possession or control of Purchaser.
(b)    For the period from the Closing Date through six months thereafter,
Seller shall cooperate with Purchaser in disclosing and copying any relevant
records and reports which are required to be made, maintained and reported
pursuant to any Governmental or Regulatory Authority or applicable Law in the
Territory. The parties agree to use their reasonable efforts to take any other
actions required by the FDA or other Governmental or Regulatory Authority to
effect the transactions contemplated hereby. On the Closing Date, each of the
parties hereto shall take any actions necessary to effect the transfer of the
NDA and Permits from Seller to Purchaser, including notices to the FDA or other
Governmental or Regulatory Authority regarding such transfer from Seller to
Purchaser of the NDAs and Permits. Except as otherwise expressly provided for
herein, all costs related thereto shall be borne by Purchaser.
Section 9.15    Marketing and Reference Materials. Subject to the terms and
conditions of Section 9.07(b), if applicable, Seller grants to Purchaser a
non-exclusive license to use, reproduce and make derivative works of the
Marketing and Reference Materials in the Territory in connection with
Purchaser’s marketing, use, and sale of the Product in the Territory.
Section 9.16    Transitional Assistance. Seller, for a period of 120 days after
the Closing Date, shall, at Purchaser’s sole cost and expense, provide to
Purchaser reasonable transitional assistance in connection with its sale of the
Product in the Territory; provided, however, (i) notwithstanding anything set
forth in Section 9.14(b), any costs in connection with the transfer of any NDA
or Marketing Authorization Application to Purchaser shall be Seller’s sole cost
and expense, and (ii) nothing contained herein shall require Seller to maintain
any level of commercial infrastructure or expertise (other than regulatory)
post-Closing to support Purchaser, including without limitation with respect to
maintenance of field support, employees, promotional activities or managed care
activities.
Article X    

INDEMNIFICATION
Section 10.01    Indemnification by Seller. From and after the Closing, Seller
shall defend, indemnify and hold harmless Purchaser, its Affiliates and their
respective employees, agents, officers and directors (collectively, the
“Purchaser Indemnitees”), from and against any and all losses, liabilities,
obligations, claims, fees (including, without limitation, reasonable documented
attorneys’ fees and documented fees of other professionals), expenses and
lawsuits (“Losses”) suffered or incurred by any Purchaser Indemnitee to the
extent arising from or relating to any of the following:
(a)    the breach of any representation or warranty of Seller contained in this
Agreement, any Other Acquisition Document or any certificate delivered
hereunder;
(b)    the breach of or failure to comply with any covenant or obligation of
Seller under this Agreement or any Other Acquisition Document;
(c)    the Excluded Liabilities; and
(d)    Seller’s portion of the Transfer Taxes.
Section 10.02    Indemnification by Purchaser. From and after the Closing,
Purchaser shall defend, indemnify and hold harmless Seller, its Affiliates and
their respective employees, agents, officers and directors (collectively, the
“Seller Indemnitees”), from and against any and all Losses suffered or incurred
by any Seller Indemnitee to the extent arising from or relating to any of the
following:
(a)    the breach of any representation or warranty of Purchaser contained in
this Agreement any Other Acquisition Document or any certificate delivered
hereunder;
(b)    the breach of or failure to comply with any covenant or obligation of
Purchaser under this Agreement or any Other Acquisition Document;
(c)    any Assumed Liability; and
(d)    Purchaser’s portion of the Transfer Taxes.
Section 10.03    Indemnification Procedure.
(i)    Procedures Relating to Indemnification for Third Party Claims. In order
to receive the benefits of the indemnity under Section 10.01 or Section 10.02,
as applicable, in respect of, arising out of or involving a claim or demand made
by any Third Party (a “Third Party Claim”) against a Purchaser Indemnitee or
Seller Indemnitee (either, an “Indemnitee”), such Indemnitee must:
(i)    give the indemnifying Party (the “Indemnitor”) written notice describing
the matter in reasonable detail, including the nature of any claim or potential
claim, promptly after the Indemnitee receives notice thereof; provided that
failure of the Indemnitee to provide such notice shall not constitute a waiver
of, or result in the loss of, such Party’s right to indemnification under this
Agreement, except to the extent that the Indemnitor’s rights, and/or its ability
to defend against or settle such claim or potential claim, are materially
prejudiced by such failure to notify;
(ii)    allow the Indemnitor to assume the control of the defense or settlement
with counsel of its choice reasonable satisfactory to the Indemnitee, provided
that (A) settlement of, or an adverse judgment with respect to, the Third Party
Claim shall not include any admission or ongoing obligation or restriction on
the part of the Indemnitee, and with respect to indemnification by the Seller,
such settlement may not adversely affect the rights of the Purchaser with
respect to the Acquired Assets (including the Product) or the Assumed
Liabilities without the Purchaser’s prior written consent, and (B) the Third
Party Claim involves only monetary damages (which amount shall be fully
indemnified by the Indemnitor); and
(iii)    reasonably cooperate with the Indemnitor in its defense of the claim
(including, without limitation, making documents and records available for
review and copying and making persons within the Indemnitee’s control available
for pertinent interview and testimony), so long as such cooperation does not
vitiate any legal privilege to which such Indemnitee is entitled.
If the Indemnitor defends the Third Party Claim, the Indemnitee may at its
expense and using attorneys of its choice, participate in, but shall not have
any control of, the defense of such claim. The Indemnitor shall have no
liability under this Article X as to any claim for which settlement or
compromise of such claim, or an offer of settlement or compromise of such claim,
is made by an Indemnitee without the prior written consent of the Indemnitor,
which consent shall not be unreasonably withheld, delayed or conditioned.
Section 10.04    Procedures Related to Indemnification for Other Claims. An
Indemnitee seeking indemnification under Section 10.01 or Section 10.02, as
applicable, that does not involve a Third Party Claim shall, as soon as
reasonably practicable after receipt deliver to the Indemnitor, written notice
(a “Direct Claim Notice”) describing in reasonable detail the facts giving rise
to the indemnification claim to the extent then known, provided, however, that
the failure by any Indemnitee to so notify the Indemnitor shall not relieve the
Indemnitor from any liability which it may have to such Indemnitee under Section
10.01 or Section 10.02, as applicable, except to the extent that the Indemnitor
has been materially prejudiced by such failure. The Indemnitor shall have thirty
(30) days after its receipt of a Direct Claim Notice to (i) agree to the amount
set forth in the Direct Claim Notice and pay such amount to such Indemnitee in
immediately available funds or (ii) provide such Indemnitee with written notice
that it disputes its obligation to provide the indemnification sought in the
Direct Claim Notice (a “Claim Dispute Notice”). If the Indemnitor does not
notify the Indemnitee within forty-five (45) days following its receipt of such
notice that Indemnitor disputes its liability to the Indemnitee with respect to
such claim, such claim specified in the Direct Claim Notice shall be
conclusively deemed a liability of the Indemnitor. If the Indemnitor delivers a
Claim Dispute Notice, the Indemnitee and the Indemnitor shall negotiate in good
faith to resolve the matter. In the event that the controversy is not resolved
within 20 Business Days after the giving of the Claim Dispute Notice, the
parties thereafter may pursue any and all available remedies at law (subject to
the limitations and conditions provided in this Agreement).
Section 10.05    Losses Net of Insurance, Tax Benefits. The amount of any Loss
for which indemnification is provided under this Article X shall be net of any
amounts recovered by the Indemnitee under insurance policies or in respect of
any indemnity or contribution with respect to such Loss; provided that in no
event shall any indemnification payment be delayed in anticipation of the
receipt of any such insurance proceeds, and provided further, that in the event
a portion of indemnification payment is made with respect to which proceeds are
later received, the Indemnitee shall promptly remit payment to the Indemnitor
with respect to that portion of such payment which is later covered.
Section 10.06    Limitation on Indemnification.
(d)    Notwithstanding anything to the contrary herein, (i) Seller shall not
have any liability under Section 10.01(a), unless the aggregate of all Losses
for which Seller would be liable under Section 10.01(a) exceeds on a cumulative
basis, an amount equal to $25,000 (the “Deductible Amount”), and then only to
the extent of any such excess, (ii) Seller’s aggregate liability under Section
10.01(a) and (b) shall in no event exceed, on a cumulative basis, the Seller
Liability Cap, provided, however, that there shall be no cap on Seller’s
liability for Losses under Sections 10.01(c) and (d), (iii) the Purchaser’s
aggregate liability under Sections 10.02(a) and (b) shall in no event exceed, on
a cumulative basis, the Purchaser Liability Cap; provided, however that there
shall be no cap on the Purchaser’s liability for Losses under Section 10.02(c)
and (d).
(e)    Following the Closing, the Parties’ rights to indemnification pursuant to
this Article X shall, except for equitable relief and specific performance of
covenants that survive Closing, be the sole and exclusive remedy available to
the parties with respect to any matter arising under or in connection with this
Agreement or the transactions contemplated hereby, other than for claims of
intentional misrepresentation or fraud. Each Party hereby waives, from and after
the Closing Date, to the fullest extent permitted under applicable Law, any and
all rights, claims and causes of action it or any of its Affiliates may have
against the other Party and its Affiliates arising under or based upon this
Agreement, the Other Acquisition Documents, any document or certificate
delivered in connection herewith, the Product, the Acquisition, the Acquired
Assets, the Excluded Assets, the Excluded Liabilities and the Assumed
Liabilities, or any federal, state, local or foreign statute, law, ordinance,
rule or regulation or otherwise (except pursuant to the indemnification
provisions set forth in this Article X).
(f)    NOTWITHSTANDING ANY PROVISION HEREIN, NEITHER SELLER NOR PURCHASER SHALL
IN ANY EVENT BE LIABLE TO THE OTHER PARTY OR ANY INDEMNITEE ON ACCOUNT OF ANY
INDEMNITY OBLIGATION SET FORTH IN SECTION 10.01 OR SECTION 10.02 FOR ANY
INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES (EXCEPT TO THE
EXTENT THE PARTY OR INDEMNITEE IS REQUIRED TO PAY SUCH TYPES OF DAMAGES TO A
THIRD PARTY), INCLUDING LOSS OF FUTURE REVENUE OR INCOME, LOSS OF BUSINESS
REPUTATION OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED BREACH OF THIS
AGREEMENT, OR DIMINUTION OF VALUE OR ANY DAMAGES BASED ON ANY TYPE OF MULTIPLE.
Section 10.07    Termination of Indemnification.
(d)    The obligations to indemnify and hold harmless an Indemnitee pursuant to
(i) Section 10.01(a) and Section 10.02(a), shall terminate when the applicable
representation or warranty terminates pursuant to Section 10.07(b) below, and
(ii) the other clauses of Section 10.01 and Section 10.02, shall survive and
remain in full force for the applicable periods described therein or, if no such
period is specified, indefinitely; provided, however, that for the avoidance of
doubt, there shall be no time limit, other than applicable statute of
limitations, for indemnification claims brought by Seller arising from Section
10.02(c) and by Purchaser arising from Section 10.03(c); provided further,
however, that as to foregoing clause (i) such obligations to indemnify and hold
harmless shall not terminate with respect to any item as to which the Indemnitee
or the related Party thereto shall have, before the expiration of the applicable
period, previously made a claim by delivering a notice of such claim (stating in
reasonable detail the basis of such claim) to the Indemnitor.
(e)    The representations and warranties of Seller contained in Article V shall
survive the Closing solely for purposes of Section 10.01(a) and shall terminate
at the close of business on the 12-month anniversary following the Closing Date
(other than with respect to those representations and warranties of Seller
contained in Section 5.01, Section 5.02, and Section 5.03(b), which shall
survive indefinitely, and those representations and warranties contained in
Section 5.08, which shall survive the Closing Date and expire 60 days after the
expiration of the applicable statute of limitations), and the representations
and warranties of Purchaser contained in Article VII shall survive the Closing
solely for purposes of Section 10.02(a), and shall terminate at the close of
business on the 12 month anniversary following the Closing Date (other than with
respect to those representations and warranties of Purchaser contained in
Section 7.01, Section 7.02 and Section 7.05, which shall survive indefinitely).
Section 10.08    Tax Treatment of Indemnification Payments. For all Tax
purposes, each of Purchaser, Seller and their respective Affiliates agrees to
treat any indemnity payment under this Agreement as an adjustment to the
Purchase Price received by Seller for the transactions contemplated by this
Agreement unless a final determination (as defined in Section 1313 of the Code)
provides otherwise.
Section 10.09    No Setoff. Purchaser shall not, and shall have no right to,
setoff any Losses suffered by Purchaser or any Purchaser Indemnitee against any
Net Sales Milestone or any payments to be made by Purchaser to Seller under this
Agreement or any of the Other Acquisition Documents.
Section 10.10    No Double Recovery. Neither Party shall be entitled to recover
the same or duplicative damages with respect to the same breach from the other
Party under more than one of this Agreement and the Other Acquisition Documents.
For the purposes of this 0, each Party shall be deemed to have made and received
all payments made and received by its Affiliates.
Article XI    

TERMINATION
Section 11.01    Termination. This Agreement may be terminated and the
transactions contemplated hereby abandoned by:
(e)    mutual written consent of Seller and Purchaser;
(f)    by Seller or Purchaser if the Closing does not occur on or prior to
December 24, 2015 (the “Termination Date”);
(g)    Purchaser, if there has been a material breach, inaccuracy in or failure
to perform any representation, warranty, covenant or agreement made by Seller
pursuant to this Agreement and such breach, inaccuracy or failure has not been
cured by Seller within 30 days of Purchaser’s receipt of written notice of such
breach, inaccuracy or failure from Purchaser; provided that there is not then a
material breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Purchaser pursuant to this Agreement;
(h)    Seller, if there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Purchaser
pursuant to this Agreement and such breach, inaccuracy or failure has not been
cured by Purchaser within 30 days of Purchaser’s receipt of written notice of
such breach, inaccuracy or failure from Seller; provided that there is not then
a material breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement;
(i)    Seller, if any of the conditions set forth in Section 4.02 shall not have
been, or if it becomes reasonably apparent that any of such conditions will not
be, fulfilled by the Termination Date, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
(j)    Purchaser, if any of the conditions set forth in Section 4.01 shall not
have been, or if it becomes reasonably apparent that any of such conditions will
not be, fulfilled by the Termination Date, unless such failure shall be due to
the failure of Purchaser to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; or
(k)    either Party, if the Closing does not occur on or prior to the
Termination Date, provided, however, that the Party seeking termination is not
in breach in any material respect of any of its representations, warranties,
covenants or agreements contained in this Agreement.
Section 11.02    Section 11.02    Return of Confidential Information
(j)    Purchaser shall return to Seller all documents and other material
received by Purchaser, its Affiliates and their respective representatives from
Seller, any of its Affiliates or any of their respective Affiliates or
representatives relating to the transactions contemplated hereby and by the
Other Acquisition Documents, whether so obtained before or after the execution
hereof, to Seller; and
(k)    All confidential information received by Purchaser, its Affiliates and
their respective representatives with respect to Seller, any of its Affiliate or
any of their respective Affiliates and the Acquired Assets shall be treated in
accordance with the Confidentiality Agreement, which shall remain in full force
and effect notwithstanding the termination of this Agreement.
Section 11.03    Effect of Termination. In the event of termination by Seller or
Purchaser pursuant to this Article XI, written notice thereof shall forthwith be
given to the other Party and the transactions contemplated by this Agreement
shall be terminated, without further action by either Party
Article XII    

MISCELLANEOUS
Section 12.01    Assignment. Except as otherwise expressly permitted by this
Agreement, neither Party shall assign or otherwise transfer this Agreement or
any interest herein or right hereunder without the prior written consent of the
other Party, and any such purported assignment, transfer or attempt to assign or
transfer any interest herein or right hereunder shall be void and of no effect;
provided, however, that, (i) Purchaser may, without such consent, assign its
rights to purchase the Acquired Assets hereunder, in whole or in part, to one or
more of its Affiliates, provided that no such assignment shall relieve the
Purchaser of any of its obligations hereunder, and (ii) following the Closing,
either Party shall have the right, without such consent, on written notice to
the other Party, to assign all of its rights and obligations hereunder to a
successor to all or substantially all of such Party’s business or assets, or to
a successor of that portion of such Party’s business to which this Agreement
relates, in each case whether by way of merger, sale of stock, sale of assets or
other similar transaction (or series of related transactions); provided,
further, that in the case of an assignment by Purchaser in the foregoing cases,
Purchaser shall provide notice to Seller containing the name and contact
information of the assignee, and any assignee shall expressly agree to assume
Purchaser’s obligations pursuant to this Agreement, including, the applicable
payment obligations under Section 3.01(d). Subject to the foregoing, this
Agreement will be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.
Section 12.02    Non-Waiver. Any failure on the part of a Party to enforce at
any time or for any period of time any of the provisions of this Agreement shall
not be deemed or construed to be a waiver of such provisions or of any right of
such Party thereafter to enforce each and every such provision on any succeeding
occasion or breach thereof.
Section 12.03    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns and the
Indemnitees, and nothing herein express or implied shall give or be construed to
give to any Person, other than the Parties and such successors and permitted
assigns and the Indemnitees, any legal or equitable rights hereunder.
Section 12.04    Severability. If any term or other provision of this Agreement
is determined to be invalid, illegal or incapable of being enforced by any rule
of Law or public policy, all other terms and provisions of the Agreement shall
remain in full force and effect. Upon such determination, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties to the fullest extent permitted by applicable
Law.
Section 12.05    Entire Agreement; Amendments. This Agreement, together with the
Other Acquisition Documents and the Confidentiality Agreement (in each case,
following execution and delivery thereof), contains the entire understanding of
the Parties with respect to the subject matter hereof and thereof and supersedes
all previous and contemporaneous verbal and written understandings, agreements,
representations and warranties with respect to such subject matter or on which
the Parties may have relied. This Agreement may not be amended, supplemented or
modified except by an instrument in writing signed on behalf of each Party. No
waiver of any provision of this Agreement shall be valid unless the waiver is in
writing and signed by the waiving Party.
Section 12.06    Notices. Unless otherwise explicitly set forth herein, any
notice required or permitted to be given hereunder shall be in writing and shall
be deemed properly delivered, given and received: (a) if delivered personally by
hand, when delivered; (b) if sent by electronic mail or other electronic
transmission, upon delivery; (c) if sent by registered, certified or first class
mail, at 5:00 p.m., New York City time, on the third Business Day after being
sent; and (d) if sent by reputable overnight courier, at 5:00 p.m., New York
City time, one Business Day after being sent, in each case to the addresses of
each Party set forth below or to such other address or addresses as shall be
designated in writing in the same matter:
(h)    If to Purchaser:
Midatech Pharma PLC
65 Innovation Drive
Milton Park, Abingdon
Oxfordshire OX14 4RQ
United Kingdom
Attn: Nick Robbins-Cherry
Telephone: +44 1235 841 575
Email: nickrc@midatechpharma.com


with a copy (which shall not constitute notice) to:


Brown Rudnick LLP
8 Clifford Street
London W1S 2LQ
United Kingdom
Attn: Tim Matthews
Facsimile: 020 7851 6100
Telephone: 020 7851 6126
Email: tmatthews@brownrudnick.com


and


Brown Rudnick LLP
One Financial Center
Boston, Massachusetts 02110
United States of America
Attn: Sam Williams
Facsimile: 617-289-0440
Telephone: 617-856-8200
Email: swilliams@brownrudnick.com

(i)    If to Seller:
Galena Biopharma, Inc.
2000 Crow Canyon Place, Suite 380
San Ramon, CA 94583
Attention:    Chief Executive Officer
Facsimile:    855-883-7422
Email: mwschwartz@galenbiopharma.com
with a copy (which shall not constitute notice) to:
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Attention:    Christopher J. Melsha
Facsimile:    (612) 492-7077
Email: cmelsha@fredlaw.com
Section 12.07    Public Announcements; Registration and Filing of this
Agreement.
(a)    Neither Party shall make any public announcement regarding this
Agreement, or the subject matter contained herein, without the prior written
consent of the other Party (which consent will not be unreasonably withheld,
conditioned or delayed by such other Party), except to the extent required to be
disclosed (i) to or by any Governmental or Regulatory Authorities; (ii) to
comply with applicable Laws or the requirements of any Governmental or
Regulatory Authority (including, without limitation, to comply with SEC, the
United Kingdom Financial Conduct Authority or stock exchange (including the
NASDAQ Stock Market LLC, the London Stock Exchange plc and the AIM Market of the
London Stock Exchange plc) disclosure requirements), or (iii) to comply with
judicial process or an order of any Governmental or Regulatory Authority of
competent jurisdiction; provided, however, that in each case the Party required
to disclose such information shall use its reasonable best efforts to give the
other Party reasonable advance notice and review of any such disclosure.
Notwithstanding the foregoing, the Parties shall coordinate on a mutually
acceptable joint press release to be issued by each of the Parties in connection
with the execution of this Agreement.
(b)    To the extent, if any, that either Party concludes in good faith that it
or the other Party is required to file or register this Agreement or a
notification thereof with any Governmental or Regulatory Authority including,
without limitation, the U.S. Securities and Exchange Commission, in accordance
with law, such Party shall inform the other Party thereof. The Parties shall
cooperate, each at its own expense, in such filing, registration or notification
and shall execute all documents reasonably required in connection therewith. In
such filing, registration or notification, the Parties shall request
confidential treatment of any sensitive provisions of this Agreement, to the
extent permitted by law. The Parties shall promptly inform each other as to the
activities or inquiries of any such Governmental or Regulatory Authority
relating to this Agreement, and shall reasonably cooperate to respond to any
request for further information therefrom on a timely basis.
Section 12.08    Governing Law; Forum. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Any judicial proceeding brought
with respect to this Agreement must be brought in any court of competent
jurisdiction in the State of Delaware, and, by execution and delivery of this
Agreement, each Party (a) accepts, generally and unconditionally, the exclusive
jurisdiction of such courts and any related appellate court, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement, and (b) irrevocably waives any objection it may now or hereafter have
as to the venue of any such suit, action or proceeding brought in such a court
or that such court is an inconvenient forum.
Section 12.09    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY
Section 12.10    Expenses. Whether or not the transactions contemplated hereby
are consummated, and except as otherwise specifically provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the Party incurring such
costs or expenses.
Section 12.11    Relationship of the Parties. In making and performing this
Agreement, the Parties are acting, and intend to be treated, as independent
entities and nothing contained in this Agreement shall be construed or implied
to create an agency, partnership, joint venture, or employer and employee
relationship between Seller and Purchaser or any of their respective Affiliates.
Except as otherwise expressly provided herein, neither Party may act on behalf
of the other Party, and neither Party may make (or has any authority to make)
any representation, warranty or commitment, whether express or implied, on
behalf of the other Party or incur any charges or expenses for or in the name of
the other Party. No Party shall be liable for the act of any other Party unless
such act is expressly authorized in writing by both Parties. The relationship of
the Parties under this Agreement is, and is intended to be, one of independent
contractors hereunder.

112



--------------------------------------------------------------------------------



Section 12.12    Counterparts. This Agreement shall become binding when any one
or more counterparts hereof, individually or taken together, shall bear the
signatures of each of the Parties. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original as against the Party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
[Signature Page Follows]


IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
duly executed as of the date first written above.
SELLER:
 


GALENA BIOPHARMA, INC.
/s/ Mark W. Schwartz
Name: Mark W. Schwartz    
Title: President & Chief Executive Officer
PURCHASER:
 


MIDATECH PHARMA PLC
/s/ James N. Phillips

Name:    James N. Phillips

2246



--------------------------------------------------------------------------------




Title:    Chief Executive Officer





[Signature page to Asset Purchase Agreement]